        



EXHIBIT 10.1
AGREEMENT OF SALE AND PURCHASE
BETWEEN
HINES REIT 2555 GRAND LLC
as Seller
AND


GRAND BOULEVARD ACQUISITION LLC
as Purchaser
pertaining to
2555 Grand Boulevard,
Kansas City, Missouri


EXECUTED EFFECTIVE AS OF
June 10, 2015





--------------------------------------------------------------------------------



AGREEMENT OF SALE AND PURCHASE
THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is entered into and
effective for all purposes as of June 10, 2015 (the “Effective Date”), by and
between Hines REIT 2555 Grand LLC, a Delaware limited liability company
(“Seller”), and Grand Boulevard Acquisition LLC, a Maryland limited liability
company (“Purchaser”).
In consideration of the mutual promises, covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1.    Specific Definitions. For purposes of this Agreement, the
following terms shall have the meanings set forth in this Section 1.1:
“Broker” means CBRE.
“Closing Date” means the date on which the Closing occurs, which date will be
July 31, 2015, subject to extension as provided in Section 7.2, or such earlier
or later date to which Purchaser and Seller may hereafter agree in writing.
“Contingency Date” means 5:00 p.m. Central Time on June 17, 2015.
“Earnest Money Deposit” means $10,000,000.00, plus all interest earned thereon.
“Final Proration Date” means the date that is nine (9) months following the
Closing Date.
“Liability Cap” means $1,535,000.00.
“Liability Floor” means $100,000.00
“Property Approval Period” means the period commencing on the Effective Date and
terminating at 5:00 p.m. Central time on the Contingency Date.
“Purchase Price” means $153,500,000.00.
“Survival Period” means the period of time expiring on the date that is nine (9)
months after the Closing Date.
“Title Company” means First American Title Insurance Company, 24 Greenway Plaza,
Suite 850, Houston, TX 77046, Attention: Elvira Fuentes, telephone: (713)
346-1656 and email: efuentes@firstam.com.
“Title Notice Date” means 5:00 p.m. Central Time on the date that is seven (7)
Business Days prior to the Contingency Date.



--------------------------------------------------------------------------------



“Title Response Date” means 5:00 p.m. Central Time on the date that is three (3)
Business Days after Seller’s receipt of Purchaser’s Title Notice.
Section 1.2.    Other Definitions. For purposes of this Agreement, the following
terms have the meanings set forth in this Section 1.2:
“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Purchaser or Seller, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.
“Agreement” has the meaning ascribed to such term in the opening paragraph.
“Assigned Documents” has the meaning ascribed to such term in Section 3.2.
“Assignment of Property Agreements” has the meaning ascribed to such term in
Section 10.3(b).
“Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over Seller, the Real Property, the Improvements,
or any portion thereof.
“Authorized Qualifications” has the meaning ascribed to such term in Section
10.8.
“Blocked Person” has the meaning ascribed to such term in Section 7.3.
“Breaktime Lease” means (i) the written lease (and any and all written renewals,
amendments, modifications and supplements thereto) with the Breaktime Tenant, to
the extent identified on Exhibit G, and (ii) any and all new written renewals,
amendments, modifications and supplements to any of the foregoing entered into
after the Effective Date and prior to the Closing Date, to the extent approved
by Purchaser pursuant to Section 7.1(d) to the extent such approval is required
under 7.11(d).
“Breaktime Tenant” means Ki Tae Yu and In Soon Yu.
“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close in Houston,
Texas or Boston, Massachusetts.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the Superfund
Amendments Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), as the same
may be amended.
“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(f).
“Certifying Party” has the meaning ascribed to such term in Section 4.5.
“Claims” has the meaning ascribed to such term in Section 5.6(a).



--------------------------------------------------------------------------------



“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.
“Closing Documents” means any document executed by Seller or Purchaser in
connection with this Agreement, including all documents and agreements executed
at Closing.
“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).
“Closing Surviving Obligations” means the covenants, rights, liabilities and
obligations set forth in Sections 3.2, 4.4, 4.7, 4.9, 5.2(d), 5.3, 5.5, 5.6,
7.3, 8.1, 8.2, 9.1, 9.2, 10.3, 10.4 (subject to the limitations therein), 10.6,
10.7, 11.1, 12.1, 13.1, 13.2, 13.3, 14.1, 15.1, and 16.1, and Article XVII.
“Closing Time” has the meaning ascribed to such term in Section 10.4(a).
“Code” has the meaning ascribed to such term in Section 4.9.
“Deed” has the meaning ascribed to such term in Section 10.3(a).
“Delinquent” has the meaning ascribed to such term in Section 10.4(b).
“Delinquent Rental Proration Period” has the meaning ascribed to such term in
Section 10.4(b).
“Deposit Time” means 12:00 p.m. (noon) Central Time on the Closing Date.
“Development Agreement” means the Contract, dated April 10, 1967, between Kansas
City, Missouri, and Crown Center Redevelopment Corporation, as amended.
“Documents” has the meaning ascribed to such term in Section 5.2(a).
“Effective Date” has the meaning ascribed to such term in the opening paragraph
of this Agreement.
“Eighth Amendment Commission” means the commission owing to Hines Interests
Limited Partnership in connection with the Eighth Amendment to Office Lease for
the Tenant Lease, which commission is payable in 2025.
“Environmental Laws” means all federal, state and local laws, rules, statutes,
directives, binding written interpretations, binding written policies, court
decisions, ordinances and regulations, now or hereafter in force and effect and
as amended from time to time, issued by any Authorities in any way relating to
or regulating human health, safety, industrial hygiene or environmental
conditions, or the protection of the environment or pollution or contamination
of the air (whether indoor or outdoor), soil gas, soil, surface water or
groundwater, including but not limited to CERCLA, the Hazardous Substances
Transportation Act (49 U.S.C. § 1802 et seq.), RCRA, the Solid Waste Disposal
Act, the Clean Water Act, the Federal Insecticide, Fungicide, and Rodenticide
Act, the Endangered Species Act, the Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986
(42



--------------------------------------------------------------------------------



U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research Act (42
U.S.C. § 7401 note, et seq.), the National Environmental Policy Act (42 U.S.C. §
4321 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
and any and all other comparable state and local equivalents.
“Escrow Instructions” has the meaning ascribed to such term in Section 4.2.
“Excluded Personal Property” means the property listed on Exhibit B.
“Executive Order” has the meaning ascribed to such term in Section 7.3.
“Gap Notice” has the meaning ascribed to such term in Section 6.2(b).
“General Conveyance” has the meaning ascribed to such term in Section 10.3(c).
“Governmental Regulations” means all laws, ordinances, statutes, codes, rules,
regulations, orders and decrees now or hereafter enacted, promulgated, or
amended, of the United States, the states, the counties, the cities or any other
political subdivisions in which the Property is located and any other political
subdivision, agency or instrumentality exercising jurisdiction or otherwise
applicable to Seller, the Real Property or the Improvements or any portion
thereof including, without limitation, those relating to the environment,
zoning, construction, occupancy, or fire safety.
“Hazardous Substances” means any substance or material that is described as a
toxic or hazardous substance, waste or material or a pollutant, effluent,
emission, or contaminant, or words of similar import, in any of the
Environmental Laws, and includes (a) petroleum (including crude oil or any
fraction thereof, natural gas, natural gas liquids, radon gas, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum-based
products and petroleum additives and derived substances, lead-based or
lead-containing paint, mold, fungi or bacterial matter, polychlorinated
biphenyls (PCBs), radioactive matter, medical waste, and chemicals which may
cause cancer or reproductive toxicity, asbestos, asbestos-containing material,
electromagnetic waves, urea formaldehyde foam insulation and transformers or
other equipment that contains dielectric fluid containing PCBs, and (b) any
solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals, waste, phosphates, or chlorine.
“Immaterial Events” has the meaning ascribed to such term in Section 10.8.
“Improvements” means all buildings, structures, fixtures, parking areas and
improvements located on the Real Property, excluding any improvements owned by
parties (other than Seller) to the Property Agreements. The Improvements
include, without limitation, an office building containing approximately 595,607
rentable square feet.
“Independent Consideration” has the meaning ascribed to such term in
Section 3.4.
“Intangible Personal Property” means, to the extent assignable or transferable
without the necessity of consent or approval (and if consent or approval is
required, to the extent such consent or approval has been obtained), all
intangible property owned by Seller and arising from or used in connection with
the ownership or operation of the Property, including, without limitation,
assignable trade names, trademarks, logos, service marks, and other intellectual
property (in each case, if any)



--------------------------------------------------------------------------------



utilized by Seller solely in connection with the ownership, leasing or operation
of the Real Property and Improvements (other than the names or variations
thereof of Seller, its Affiliates, the property manager and Tenants).
“Leases” means the Tenant Lease and the Breaktime Lease.
“Leasing Costs” has the meaning ascribed to such term in Section 10.4(e).
“Licensee Parties” has the meaning ascribed to such term in Section 5.1(a).
“Licenses and Permits” means, collectively, all of Seller’s right, title, and
interest, to the extent assignable without the necessity of consent or
assignable only with consent and such consent has been obtained, in and to all
licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements issued, approved or granted by the Authorities
prior to Closing in connection with the Real Property and the Improvements,
together with all renewals and modifications thereof.
“New Exception” has the meaning ascribed to such term in Section 6.2(b).
“New Tenant Costs” has the meaning ascribed to such term in Section 10.4(e).
“OFAC” has the meaning ascribed so such term in Section 7.3.
“Official Records” means the real property records of Jackson County, Missouri.
“Off-Site Garage” means the parking garage to which Seller has rights under the
Property Agreements.
“Operating Expense Recoveries” has the meaning ascribed to such term in Section
10.4(c).
“Other Party” has the meaning ascribed to such term in Section 4.5.
“Permitted Exceptions” has the meaning ascribed to such term in Section 6.3.
“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).
“Person” means any individual, entity or Authority.
“Personal Property” means all equipment, appliances, tools, supplies, machinery,
furnishings and other tangible personal property attached to, appurtenant to,
located in and used exclusively in connection with the ownership or operation of
the Improvements, but specifically excluding (i) any items of personal property
owned by Tenants of the Improvements, (ii) any items of personal property owned
by third parties and leased to Seller, (iii) any items of personal property
owned or leased by Seller’s property manager or any contractor of Seller, (iv)
any equipment or fixtures owned by the parties (other than Seller) to the
Property Agreements, (v) the Excluded Personal Property, (vi) the “Wall Drawing
#1118” by Sol LeWitt located in the lobby of the Improvements, and (vii) all
other Reserved Company Assets.
“Property” has the meaning ascribed to such term in Section 2.1.



--------------------------------------------------------------------------------



“Property Agreements” has the meaning ascribed to such term in Exhibit A.
“Proration Items” has the meaning ascribed to such term in Section 10.4(a).
“PTR” has the meaning ascribed to such term in Section 6.1.
“Purchaser” has the meaning ascribed to such term in the opening paragraph of
this Agreement.
“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, and as
further amended.
“REA” has the meaning ascribed to such term in Section 7.4.
“REA Estoppel” has the meaning ascribed to such term in Section 7.4.
“Real Property” means those certain parcels of real property containing
approximately two (2) acres and commonly known as 2555 Grand Boulevard, in
Kansas City, Missouri, as more particularly described on Exhibit A, and together
with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the streets, alleys and right-of-ways which abut
such real property, and any easement rights, air rights, subsurface rights,
development rights and water rights appurtenant to such real property, including
any Property Agreements.
“Rentals” has the meaning ascribed to such term in Section 10.4(b), and some may
be “Delinquent” in accordance with the meaning ascribed to such term in
Section 10.4(b).
“Reporting Person” has the meaning ascribed to such term in Section 4.9.
“Representation Update” has the meaning ascribed to such term in
Section 10.3(m).
“Reserved Company Assets” means all cash, cash equivalents (including
certificates of deposit), deposits by Seller held by third parties (e.g.,
utility companies), any right to a real estate tax refund relating to a period
entirely prior to the Closing (subject to the prorations and obligations
hereinafter set forth), bank accounts, any refund in connection with termination
of Seller’s existing insurance policies, any proprietary or confidential
materials (including any materials relating to the background or financial
condition of a present or prior direct or indirect partner or member of Seller),
the internal books and records of Seller relating, for example, to contributions
and distributions prior to the Closing (but not those relating to the Property),
the names “Hines,” “Hines Interests Limited Partnership”, and any derivations
thereof, and any trademarks, trade names, brand marks, brand names, trade dress
or logos relating thereto.
“Revocable License” means the Revocable License Agreement, dated as of February
29, 2008, regarding the Wall Drawing #1118 by Sol LeWitt.
“Seller” has the meaning ascribed to such term in the opening paragraph of this
Agreement.
“Seller Released Parties” has the meaning ascribed to such term in
Section 5.6(a).



--------------------------------------------------------------------------------



“Seller’s Response” has the meaning ascribed to such term in Section 6.2(a).
“Service Contracts” means all service agreements, maintenance contracts,
construction contracts, equipment leasing agreements, warranties, guarantees,
bonds and other contracts for the provision of labor, services, materials or
supplies relating solely to the Real Property, Improvements or Personal
Property, as listed and described on Exhibit C attached hereto, and together
with all renewals, supplements, amendments and modifications thereof, and any
new such agreements entered into after the Effective Date, to the extent
permitted by Section 7.1(e).
“Significant Portion” means damage by fire or other casualty (or loss of value
or estimated loss of value) due to condemnation or eminent domain proceedings
which are commenced or threatened in writing after the Effective Date but prior
to Closing to the Real Property, the Improvements, the Off-Site Garage, or a
portion of any of the foregoing (i) requiring repair costs (or resulting loss of
value) in excess of an amount equal to three percent (3%) of the Purchase Price,
as such repair costs are reasonably estimated in accordance with the terms of
Section 9.1, (ii) which permanently and materially impairs, or would permanently
and materially impair, the current use of, or access to, the Property, results,
or would result, in a permanent taking of any portion of the parking area
(including the Off-Site Garage) or any portion of the Improvements, or results,
or would result, in a permanent taking of ten percent (10%) or more of the total
area of the Property (exclusive of any access roads or streets), or (iii) which
permits, or would permit, Tenant to terminate the Tenant Lease, or which
results, or would result, in an abatement of rent or any other amounts due
thereunder which is not otherwise covered in whole by insurance for Purchaser’s
benefit.
“Survey” has the meaning ascribed to such term in Section 6.1.
“Tenant” means Shook, Hardy & Bacon L.L.P., a Missouri limited liability
partnership.
“Tenant Estoppel Certificate” has the meaning ascribed to such term in Section
7.2.
“Tenant LOC” means the “Letters of Credit” as defined in, and required under,
Article 22 of the Tenant Lease.
“Tenant Lease” means (i) the written lease (and any and all written renewals,
amendments, modifications and supplements thereto) with the Tenant, to the
extent identified on Exhibit G, and (ii) any and all new written renewals,
amendments, modifications and supplements to any of the foregoing entered into
after the Effective Date and prior to the Closing Date, to the extent approved
by Purchaser pursuant to Section 7.1(d) to the extent such approval is required
under Section 7.1(d).
“Tenant Notice Letters” has the meaning ascribed to such term in Section 10.7.
“Termination Notice” has the meaning ascribed to such term in Section 5.4.
“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 4.5, 4.6, 4.7, 5.2, 5.3, 5.4, 5.5, 5.6, 7.3,
10.6, 11.1, 12.1, 14.1, 15.1, Article XIII and Article XVII.
“Title Notice” has the meaning ascribed to such term in Section 6.2(a).



--------------------------------------------------------------------------------



“Title Policy” means an ALTA Extended Owner’s Title Insurance Policy, in the
amount of the Purchase Price, issued by the Title Company, insuring that fee
simple title to the Property is vested in the Purchaser, subject only to
Permitted Exceptions, together with such endorsements as shall be required by
the Purchaser and available in the state in which the Real Property is located
and otherwise in a form and substance consistent with the PTR, to the extent the
Title Company has agreed to issue such policy and endorsements prior to the
expiration of the Property Approval Period.
“To Seller’s Knowledge” and similar terms means the present actual (as opposed
to constructive or imputed) knowledge solely of Randy Gensen, Seller’s general
property manager, Blake Williams, Seller’s asset manager for the Property and
Dan Eifert, Seller’s regional asset manager for the Property, without any
independent investigation or inquiry whatsoever. Such individuals are named in
this Agreement solely for the purpose of establishing the scope of Seller’s
knowledge. Such individuals shall not be deemed to be parties to this Agreement
nor to have made any representations or warranties hereunder, and no recourse
shall be had to such individuals for any of Seller’s representations and
warranties hereunder (and Purchaser hereby waives any liability of or recourse
against such individuals).
ARTICLE II    
AGREEMENT OF PURCHASE AND SALE
Section 2.1.    Agreement. Seller hereby agrees to sell, convey and assign to
Purchaser, and Purchaser hereby agrees to purchase and accept from Seller, on
the Closing Date and subject to the terms and conditions of this Agreement, the
following (collectively, the “Property”):
(a)    the Real Property;
(b)    the Improvements; and
(c)    all of Seller’s right, title, and interest in and to (i) the Personal
Property; (ii) the Tenant Leases; (iii) the Service Contracts in effect on the
Closing Date; (iv) the Licenses and Permits; and (v) the Intangible Personal
Property, in each case to the extent assignable without the necessity of consent
or approval and, if consent or approval is required with respect to any item
referenced in the foregoing clauses (iii), (iv) or (v), to the extent any
necessary consent or approval has been obtained.
Section 2.2.    Indivisible Economic Package. Purchaser has no right to
purchase, and Seller has no obligation to sell, less than all of the Property.
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, subject to and in accordance with the terms and conditions hereof.
ARTICLE III    
CONSIDERATION
Section 3.1.    Purchase Price. Purchaser shall pay to Seller at Closing the
Purchase Price for the Property in lawful currency of the United States of
America, payable as provided in Section 3.3.
Section 3.2.    Assumption of Obligations. As additional consideration for the
purchase and sale of the Property, at Closing, Purchaser shall be deemed to have
assumed and agreed to perform or pay, as applicable, (i) all of the covenants
and obligations of Seller or Seller’s predecessor in title



--------------------------------------------------------------------------------



pursuant to the Tenant Lease, Service Contracts, Property Agreements, Licenses
and Permits, and Intangible Personal Property assigned to Purchaser (the
“Assigned Documents”) and which are to be performed on or subsequent to the
Closing Date, and (ii) the Leasing Costs for which Purchaser is responsible
under Section 10.4(e). The foregoing assumption by Purchaser shall not release
Seller from the claims of third parties arising out of events, contractual
obligations, acts, or omissions of Seller that occurred in connection with the
ownership or operation of the Property prior to the Closing.
    
Section 3.3.    Method of Payment of Purchase Price. (a) Provided the Closing
Statement has been agreed to by the parties on or before the Business Day
preceding the Closing Date, then (b) no later than the Deposit Time, Purchaser
will deposit in escrow with the Title Company the Purchase Price (subject to
adjustments described in Section 10.4), less the Independent Consideration and
the Earnest Money Deposit (to the extent the Earnest Money Deposit is applied to
the Purchase Price), together with all other costs and amounts to be paid by
Purchaser at Closing pursuant to the terms of this Agreement, by Federal Reserve
wire transfer of immediately available funds to an account to be designated by
the Title Company, and (b) no later than 2:00 p.m. Central Time on the Closing
Date, (i) Purchaser will direct the Title Company to (A) pay to Seller by
Federal Reserve wire transfer of immediately available federal funds to an
account to be designated by Seller, the Purchase Price (subject to adjustments
described in Section 10.4), less any costs or other amounts to be paid by Seller
at Closing pursuant to the terms of this Agreement, and (B) pay to all
appropriate payees the other costs and amounts to be paid by Purchaser at
Closing pursuant to the terms of this Agreement, and (ii) Seller will direct the
Title Company to pay to the appropriate payees out of the proceeds of Closing
payable to Seller, any costs and expenses to be paid by Seller at Closing
pursuant to the terms of this Agreement.
Section 3.4.    Independent Consideration. Purchaser shall pay to Seller One
Hundred Dollars ($100.00) (the “Independent Consideration”) within three (3)
Business Days after the Effective Date. The Independent Consideration is
independent of any other consideration or deposits provided for in this
Agreement and shall be fully earned by Seller upon the Effective Date and is not
refundable to Purchaser under any circumstances. If the Closing is consummated
in accordance with this Agreement, the Independent Consideration shall be
credited toward the Purchase Price.
ARTICLE IV    
EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
Section 4.1.    Earnest Money Deposit. On or before June 15, 2015, Purchaser
shall deposit the Earnest Money Deposit with the Title Company, in immediately
available federal funds. If this Agreement has terminated pursuant to Section
5.4 prior to the expiration of the Property Approval Period, the Title Company
shall return the Earnest Money Deposit to Purchaser, this Agreement shall
automatically terminate and, except for Termination Surviving Obligations, the
parties shall have no further rights or obligations to one another under this
Agreement. If Closing occurs, the Earnest Money Deposit shall be applied to the
payment of the Purchase Price at Closing. In all other instances, the Title
Company shall hold and disburse the Earnest Money Deposit in accordance with
this Agreement.
Section 4.2.    Escrow Instructions. Article IV constitutes the escrow
instructions of Seller and Purchaser to the Title Company with regard to the
Earnest Money Deposit and the Closing (the



--------------------------------------------------------------------------------



“Escrow Instructions”). By its execution of the joinder attached hereto, the
Title Company agrees to be bound by the provisions of this Article IV.
Section 4.3.    Deposits into Escrow. On or before the Deposit Time, (a)
Purchaser will cause the difference between the Purchase Price and the Earnest
Money Deposit and Independent Consideration (subject to the prorations provided
for in Section 10.4 and with the addition of all Closing costs to be paid by
Purchaser) to be transferred to the Title Company’s escrow account, in
accordance with the timing and other requirements of Section 3.3, (b) Purchaser
will deliver in escrow to the Title Company the documents described in
Section 10.2, and (c) Seller will deliver in escrow to the Title Company the
documents described in Section 10.3.
Section 4.4.    Close of Escrow. When Purchaser and Seller have delivered the
items required by Section 4.3, the Title Company will:
(a)    If applicable and when required, file with the Internal Revenue Service
(with copies to Purchaser and Seller) the reporting statement required under
Section 6045(e) of the Internal Revenue Code and Section 4.9;
(b)    Insert the applicable Closing Date as the date of any document delivered
to the Title Company undated, and assemble counterparts into single instruments;
(c)    Disburse to Seller, by wire transfer to Seller of immediately available
federal funds, in accordance with wiring instructions to be obtained by the
Title Company from Seller, all sums to be received by Seller from Purchaser at
the Closing, consisting of the Purchase Price, as adjusted in accordance with
the provisions of this Agreement;
(d)    Deliver the Deed and Assignment of Property Agreements to Purchaser by
agreeing to cause the same to be recorded in the Official Records;
(e)    Issue to Purchaser the Title Policy required by Section 6.3;
(f)    Deliver to Seller, in addition to Seller’s Closing proceeds, all
documents deposited with the Title Company for delivery to Seller at the
Closing; and
(g)    Deliver to Purchaser (i) all documents deposited with the Title Company
for delivery to Purchaser at the Closing and (ii) any funds deposited by
Purchaser in excess of the amount required to be paid by Purchaser pursuant to
this Agreement.
Section 4.5.    Termination Notices. If at any time the Title Company receives a
certificate of either Seller or Purchaser (the “Certifying Party”) stating that:
(a) the Certifying Party is entitled to receive the Earnest Money Deposit
pursuant to this Agreement, and (b) a copy of the certificate was delivered to
the other party (the “Other Party”) prior to or contemporaneously with the
giving of such certificate to the Title Company, then, the Title Company shall
notify the Other Party in writing of the Title Company’s receipt of such
certificate. Unless the Title Company has then previously received, or receives
within five (5) Business Days after such written notification to the Other Party
of the Title Company’s receipt of the Certifying Party’s certificate, contrary
instructions from the Other Party, the Title Company, within three (3) Business
Days after the expiration of the foregoing five (5) Business



--------------------------------------------------------------------------------



Day period, will deliver the Earnest Money Deposit to the Certifying Party. If
the Title Company receives contrary instructions from the Other Party within
five (5) Business Days following such written notification to the Other Party of
the Title Company’s receipt of said certificate, the Title Company will not so
deliver the Earnest Money Deposit, but will continue to hold the same pursuant
hereto, subject to Section 4.6.
Section 4.6.    Conflicting Demands of Title Company. In the event conflicting
demands are made or notices served upon Title Company with respect to this
Agreement, or if there is uncertainty as to the meaning or applicability of this
Agreement, the Title Company will be entitled to file a suit in interpleader and
to obtain an order from the court requiring Purchaser and Seller to interplead
and litigate their several claims and rights among themselves. Upon the filing
of the action in interpleader and the deposit of the Earnest Money Deposit into
the registry of the court, the Title Company will be fully released and
discharged from any further obligations imposed upon it by this Agreement after
such deposit. Notwithstanding anything in Section 4.5 or Section 4.6 to the
contrary, the Title Company shall comply with the unilateral instructions of
Purchaser to return the Earnest Money Deposit to Purchaser if Purchaser has
terminated this Agreement prior to expiration of the Property Approval Period.
Section 4.7.    Maintenance of Confidentiality by Title Company. Except as may
otherwise be required by law or by this Agreement, the Title Company will
maintain in strict confidence and not disclose to anyone the existence of this
Agreement, the identity of the parties hereto, the amount of the Purchase Price,
the provisions of this Agreement or any other information concerning the
transactions contemplated hereby, without the prior written consent of Purchaser
and Seller in each instance.
Section 4.8.    Investment of Earnest Money Deposit. Title Company will invest
and reinvest the Earnest Money Deposit, at the instruction and sole election of
Purchaser, only in (a) bonds, notes, Treasury bills or other securities
constituting direct obligations of, or guaranteed by the full faith and credit
of, the United States of America, and in no event maturing beyond the Closing
Date, or (b) an interest-bearing money market account or account at a commercial
bank mutually acceptable to Seller, Purchaser and Title Company. The investment
of the Earnest Money Deposit will be at the sole risk of Purchaser and no loss
on any investment will relieve Purchaser of its obligations to pay to Seller as
liquidated damages the original amount of the Earnest Money Deposit as provided
in Article XIII, or of its obligation to pay the Purchase Price. All interest
earned on the Earnest Money Deposit will be the property of Purchaser and will
be reported to the Internal Revenue Service as income until such time as Seller
is entitled to the Earnest Money Deposit pursuant to this Agreement. Purchaser
will provide the Title Company with a taxpayer identification number and will
pay all income taxes due by reason of interest accrued on the Earnest Money
Deposit.
Section 4.9.    Designation of Reporting Person. In order to assure compliance
with the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (“Code”), and any related reporting requirements of the Code, the Title
Company (the “Reporting Person”) hereby assumes all responsibilities for
information reporting required under Section 6045(e) of the Code. Seller and
Purchaser each shall provide to the Reporting Person (a) all information and
certifications regarding such party, as reasonably requested by the Reporting
Person or otherwise required to be provided by a party to the transaction
described herein under Section 6045 of the Code; and (b) such



--------------------------------------------------------------------------------



party’s taxpayer identification number and a statement (on Internal Revenue
Service Form W-9 or an acceptable substitute form, or on any other form the
applicable current or future Code sections and regulations might require and/or
any form requested by the Reporting Person), signed under penalties of perjury,
stating that the taxpayer identification number supplied by such party to the
Reporting Person is correct. Each party shall retain this Agreement for not less
than four (4) years from the end of the calendar year in which Closing occurred,
and produce it to the Internal Revenue Service upon a valid request therefor.
ARTICLE V    
INSPECTION OF PROPERTY
Section 5.1.    Entry and Inspection.
(a)    Through the earlier of the Closing or the termination of this Agreement,
subject to the terms of the Tenant Lease and Property Agreements, Purchaser and
its authorized agents, representatives, employees, consultants, partners,
members and contractors (the “Licensee Parties”) may inspect and investigate the
Property and the Off-Site Garage (including, without limitation, inspections of
all roofs, electrical, mechanical and structural elements, HVAC systems and
other building systems located on or within the Improvements and Off-Site
Garage) and may conduct such non-invasive tests (including, without limitation,
any soil, water and air sampling analysis or other environmental
investigations), evaluations and assessments of the Property as Purchaser deems
necessary, appropriate or prudent in connection with Purchaser’s acquisition of
the Property. Subject to this Section 5.1, Section 5.2 and Section 5.3, Seller
will permit the Licensee Parties the right to enter upon the Real Property and
Improvements at all reasonable times, during normal business hours, to perform
inspections of the Property, inspect the books and records of Seller with
respect to the Property (and to make copies thereof) and interview the Tenant
and the Breaktime Tenant; provided Purchaser shall not have the right to
communicate with Tenant and the Breaktime Tenant unless interviews and
communications are coordinated through Seller and Seller shall have the right to
participate in any such interviews and communications. Purchaser will provide to
Seller written notice (which notice may be e-mail or telephone to Dan Eifert, at
dan.eifert@hines.com, and (513) 721-4300) of the intention of Purchaser or the
other Licensee Parties to enter the Real Property or Improvements at least
twenty-four (24) hours prior to such intended entry and specify the intended
purpose therefor and the inspections and examinations contemplated to be made.
At Seller’s option, Seller may be present for any such entry, inspection and
communication with Tenant. Any soil borings or other invasive tests to the
Property which Purchaser proposes to perform shall require the prior written
approval of Seller, which approval may be granted or withheld in Seller’s sole
and absolute discretion; provided, however, that prior to giving such approval,
Seller shall be provided with a written sampling plan in reasonable detail in
order to allow Seller a reasonable opportunity to evaluate such proposal.
Notwithstanding the foregoing, Purchaser may, without Seller’s consent, conduct
a Phase I environmental audit of the Property which includes radon and air
sampling without further consent or approval from Seller. If Purchaser or its
Licensee Parties undertake any borings or other disturbances of the soil, the
soil shall be re-compacted to substantially the same condition as existed
immediately before any such borings or other disturbances were undertaken. If
Purchaser or its Licensee Parties take any sample from the Property in
connection with any testing, Purchaser shall upon the request of Seller, provide
to Seller a portion of such sample being tested to allow Seller, if it so
chooses, to perform its own testing (at Seller’s cost). If the Property or the
Off-Site Garage is damaged as a result of Purchaser’s inspections



--------------------------------------------------------------------------------



or the actions of any Licensee Parties, Purchaser shall restore the Property or
the Off-Site Garage to substantially the same condition as existed immediately
prior to such inspections, but in no event later than thirty (30) days after the
damage occurs.
(b)    Subject to Section 5.3, the Licensee Parties shall have the right to
communicate directly with the Authorities for any good faith reasonable purpose
in connection with the transaction contemplated by this Agreement, so long such
communications can be conducted without disclosing that a sale of the Property
is contemplated; provided, however, Purchaser shall, except with respect to
routine requests for information (including, without limitation, in connection
with the preparation of a so-called Phase I environmental assessment or a
so-called “zoning report” with respect to the Property), provide Seller at least
twenty-four (24) hours prior written notice of Purchaser’s intention to
communicate with any Authorities and Seller shall have the right to participate
in any such communications.
Section 5.2.    Document Review.
(a)    Seller has made available, or during the Property Approval Period will
make available, either by delivery of materials to Purchaser’s representatives
or electronic access to the Seller’s data room, the following, to the extent in
Seller’s or its property manager’s possession or control, to Purchaser and its
Licensee Parties for review, inspection, examination, analysis and verification:
(i) all existing environmental reports and studies of the Property issued on
behalf of Seller; (ii) assessments (special or otherwise), ad valorem and
personal property tax bills, covering the three (3) years preceding the
Effective Date; (iii) Seller’s most currently available rent roll; (iv)
operating statements and rent rolls for calendar years 2013, 2014, and
year-to-date 2015; (v) copies of Property Agreements, Tenant Lease, Breaktime
Lease, Service Contracts, and Licenses and Permits; and (vi) engineering,
mechanical and other drawings, blueprints and specifications and similar
documentation relating to the Property (collectively, the “Documents”). In
addition, Seller shall promptly make available to Purchaser, either by delivery
of materials to Purchaser’s representatives or electronic access to the Seller’s
data room, any other materials relating to the Property that may be reasonably
requested by Purchaser and that are within the possession or control of Seller
or Seller’s property manager. Documents shall not include (1) any document which
would be subject to the attorney-client privilege; (2) any document which Seller
is obligated to keep confidential; (3) any documents pertaining to the marketing
of the Property for sale to prospective purchasers (other than the offering
memorandum provided to Purchaser); (4) any internal memoranda, reports or
assessments of Seller or Seller’s Affiliates to the extent relating to Seller’s
valuation of the Property; (5) any appraisals of the Property, whether prepared
internally by Seller or Seller’s Affiliates or externally; (6) any documents
which are confidential or proprietary (such as Seller’s or Seller’s property
manager’s operation manuals, software programs or other electronic media or
services that are subject to licenses or other agreements that are personal to
Seller or Seller’s property manager); or (7) any materials projecting the future
performance of the Property.
(b)    Purchaser acknowledges that any and all of the Documents (including
information related to leasing arrangements with existing and prospective
Tenants) may be proprietary and confidential in nature and shall be made
available to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Property. Purchaser shall not disclose the contents of the
Documents, or any of the provisions, terms or conditions contained therein, to
any party outside of



--------------------------------------------------------------------------------



Purchaser’s organization other than its attorneys, partners, accountants,
consultants, advisors, Affiliates, lenders or investors, including potential
lenders or potential investors (collectively, the “Permitted Outside Parties”)
or as otherwise permitted pursuant to Section 12.1. In permitting Purchaser and
the Permitted Outside Parties to review the Documents or information to assist
Purchaser, Seller has not waived any privilege or claim of confidentiality with
respect thereto, and no third party benefits or relationships of any kind,
either express or implied, have been offered, intended or created by Seller and
any such claims are expressly rejected by Seller and waived by Purchaser and the
Permitted Outside Parties, for whom, by its execution of this Agreement,
Purchaser is acting as an agent with regard to such waiver.
(c)    Upon Seller’s written request, Purchaser shall promptly destroy all
copies Purchaser has made (and computer files of same) of any Documents
containing confidential information before or after the execution of this
Agreement, not later than ten (10) Business Days following the time this
Agreement is terminated for any reason, and provide Seller with a certified
notice of the completion of such destruction.
(d)    Purchaser acknowledges that some of the Documents may have been prepared
by third parties and may have been prepared prior to Seller’s ownership of the
Property. Purchaser hereby acknowledges that, except as expressly provided in
this Agreement, Seller has not made and does not make any representation or
warranty regarding the truth, accuracy or completeness of the Documents or the
sources thereof (whether prepared by Seller, Seller’s Affiliates or any other
person or entity). Seller has not undertaken any independent investigation as to
the truth, accuracy or completeness of the Documents and is providing the
Documents solely as an accommodation to Purchaser, except as otherwise expressly
provided in this Agreement.
Section 5.3.    Entry and Inspection Obligations.
(h)    In entering upon and inspecting or examining the Property and
communicating with Tenant, and in addition to the other limitations contained in
this Agreement, Purchaser and the other Licensee Parties will (i) use
commercially reasonable efforts to not disturb the Tenant or interfere with its
use of the Property; (ii) not unreasonably interfere with the operation and
maintenance of the Property; (iii) not damage any part of the Property or any
personal property owned or held by Tenant or any other person or entity; (iv)
not injure or otherwise cause bodily harm to Seller, the Tenant, or the
Breaktime Tenant, or to any of their respective agents, guests, invitees,
contractors and employees, or to any other person or entity; (v) not permit any
liens to attach to the Property; and (vi) not unreasonably interfere with the
operation and maintenance of the Off-Site Garage. Purchaser will: (i) maintain
comprehensive general liability (occurrence) insurance in an amount not less
than $2,000,000.00 and on terms (including coverage for an “insured contract”
with respect to the indemnity in Section 5.3(b)) satisfactory to Seller covering
any accident arising in connection with the presence or activities of Purchaser
or the other Licensee Parties on the Property, and (ii) deliver to Seller a
certificate of insurance verifying such coverage and Seller and its property
manager (Hines Interests Limited Partnership) being named as an additional
insured on such coverage prior to entry upon the Property and promptly pay when
due the costs of all inspections, entries, samplings and tests and examinations
done with regard to the Property.



--------------------------------------------------------------------------------



(i)    Purchaser hereby indemnifies, defends and holds Seller and its members,
partners, agents, officers, directors, employees, successors, assigns and
Affiliates harmless from and against any and all liens, claims, causes of
action, damages, liabilities, demands, suits, and obligations, together with all
losses, penalties, costs and expenses relating to any of the foregoing
(including but not limited to court costs and reasonable attorneys’ fees but
excluding special, punitive, and/or consequential damages), arising out of any
inspections, investigations, examinations, entries, samplings or tests conducted
by Purchaser or any Licensee Party, whether prior to or after the date hereof,
with respect to the Property or any violation of the provisions of this
Section 5.3; provided that the foregoing indemnity shall not apply to any
claims, damages or other costs arising by virtue of (i) the negligent or willful
misconduct of Seller or its agents and employees, or (ii) the mere discovery of
any pre-existing condition at the Property by or in connection with any
inspections, investigations, examinations, entries, samplings or tests conducted
by Purchaser or any Licensee Party, except to the extent such parties exacerbate
any such pre-existing conditions.
Section 5.4.    Property Approval Period. Purchaser, in Purchaser’s sole and
absolute discretion, may determine whether or not the Property is acceptable to
Purchaser during the Property Approval Period. If Purchaser determines that the
Property is not acceptable, or if Purchaser otherwise elects not to proceed with
the purchase of the Property for any other reason or no reason, Purchaser shall
have the right to terminate this Agreement by the delivery of written notice
(“Termination Notice”) to Seller at any time prior to the expiration of the
Property Approval Period, TIME BEING OF THE ESSENCE. If Purchaser timely
delivers a Termination Notice prior to the expiration of the Property Approval
Period, TIME BEING OF THE ESSENCE, then within three (3) Business Days following
receipt of such Termination Notice, the Title Company shall return the Earnest
Money Deposit to Purchaser in accordance with Purchaser’s written instructions,
Purchaser shall pay any reasonable and customary cancellation fees or charges of
Title Company and except for Termination Surviving Obligations, the parties
shall have no further rights or obligations to one another under this Agreement.
In the event Purchaser fails to deliver a Termination Notice prior to the
expiration of the Property Approval Period, TIME BEING OF THE ESSENCE, Purchaser
shall be deemed to have waived its right to terminate this Agreement pursuant to
this Section 5.4 and the parties hereto shall proceed with the transaction
contemplated by this Agreement.
Section 5.5.    Sale “As Is”. PURCHASER HAS CONDUCTED (OR WILL CONDUCT PRIOR TO
THE EXPIRATION OF THE PROPERTY APPROVAL PERIOD) ITS OWN INDEPENDENT EXAMINATION
OF THE PROPERTY. OTHER THAN ANY SPECIFIC MATTERS REPRESENTED BY SELLER IN THIS
AGREEMENT OR ANY CLOSING DOCUMENT (AS MAY BE LIMITED BY SECTION 16.1 OF THIS
AGREEMENT), PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER
DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF
SELLER’S AFFILIATES, AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY
ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE. EXCEPT
AS SET FORTH IN THIS AGREEMENT OR ANY CLOSING DOCUMENT, SELLER SPECIFICALLY
DISCLAIMS, AND NEITHER IT NOR ANY OF ITS AFFILIATES NOR ANY OTHER PERSON IS
MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO PURCHASER AND NO
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR
IMPLIED, ARE MADE BY SELLER OR MAY BE RELIED UPON BY PURCHASER WITH RESPECT TO
THE STATUS OF TITLE TO OR THE



--------------------------------------------------------------------------------



MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (A) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E) ANY CLAIM BY PURCHASER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN, OR UNKNOWN, OR LATENT, WITH RESPECT
TO THE REAL PROPERTY, IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY OR THE TENANTS AND (G) THE COMPLIANCE OR
LACK THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL
REGULATIONS, IT BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER THAT, EXCEPT
AS EXPRESSLY SET FORTH TO THE CONTRARY IN THIS AGREEMENT OR IN ANY CLOSING
DOCUMENT (AS LIMITED BY SECTION 16.1 OF THIS AGREEMENT), THE PROPERTY WILL BE
CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS”, WITH ALL FAULTS. Purchaser represents that it is
a knowledgeable, experienced and sophisticated purchaser of real estate, and
that it is relying solely on its own expertise and that of Purchaser’s
consultants in purchasing the Property. Upon Closing, Purchaser shall be deemed
to have conducted such inspections, investigations and other independent
examinations of the Property and related matters as Purchaser deems necessary,
including the physical and environmental conditions thereof, and will rely upon
same and not upon any statements of Seller (excluding the limited specific
matters represented by Seller in this Agreement and any Closing Document, in
each case as limited by Section 16.1 of this Agreement) or of any Affiliate,
officer, director, employee, agent or attorney of Seller. Upon Closing, but
subject to Seller’s representations in this Agreement and any Closing Document,
Purchaser will assume the risk (i) that adverse matters, including adverse
physical and environmental conditions, may not have been revealed by Purchaser’s
inspections and investigations and (ii) of changes in applicable Environmental
Laws relating to past, present and future environmental health conditions on, or
resulting from the ownership or operation of, the Property. Purchaser
acknowledges and agrees that, except as set forth in this Agreement and any
Closing Document (i) all information obtained by Purchaser was obtained from a
variety of sources and Seller will not be deemed to have represented or
warranted the completeness, truth or accuracy of any of the Documents or other
such information heretofore or hereafter furnished to Purchaser; (ii) upon
Closing, Seller will sell and convey to Purchaser, and Purchaser will accept,
the Property, “AS IS, WHERE IS,” with all faults; (iii) there are no oral
agreements, warranties or representations, collateral to or affecting the
Property, by Seller, an Affiliate of Seller, any agent, officer, director,
employee or attorney of Seller or any third party; (iv) Seller is not liable or
bound in any manner by any oral or written statements, representations or
information pertaining to the Property furnished by any real estate broker,
agent, employee, servant or other person; (v) the Purchase Price reflects the
“AS IS, WHERE IS” nature of this sale and any faults, liabilities, defects or
other adverse matters that may be associated with the Property; and (vi) the
disclaimers and other agreements set forth herein are an integral part of this
Agreement and Seller would not have agreed to sell the Property to Purchaser for
the Purchase Price without the disclaimers and other agreements set forth in
this Agreement. Purchaser, with Purchaser’s counsel, has fully reviewed the
disclaimers and waivers set forth in this Agreement, and understands the
significance and effect thereof.



--------------------------------------------------------------------------------



Section 5.6.    Purchaser’s Release of Seller.
(a)    Purchaser, on behalf of itself and its partners, officers, directors,
agents, controlling persons and Affiliates, hereby releases, except with respect
to Closing Surviving Obligations, each of Seller and Seller’s Affiliates and
their respective partners, members, owners, officers, directors, agents,
representatives and controlling persons (collectively, the “Seller Released
Parties”) from any and all liability, responsibility, penalties, fines, suits,
demands, actions, losses, damages, expenses, causes of action, proceedings,
judgments, executions, costs of any kind or nature whatsoever and claims
(collectively, “Claims”) arising out of or related to any matter or any nature
relating to the Property or its condition, including the presence in the soil,
soil gas, air, structures and surface and subsurface waters, of any Hazardous
Substances or any chemical, material or substance that may in the future be
determined to be toxic, hazardous, undesirable or subject to regulation and/or
that may need to be specially treated, handled and/or removed from the Property
under current or future federal, state and local laws, regulations or
guidelines, any latent or patent construction defects, errors or omissions,
compliance with law matters, any statutory or common law right Purchaser may
have for property damage Claims, bodily injury Claims, contribution or cost
recovery Claims or any other Claims under Environmental Laws and/or to receive
disclosures from Seller, including, without limitation, any disclosures as to
the Property’s location within areas designated as subject to flooding, fire,
seismic or earthquake risks by any federal, state or local entity, the need to
obtain flood insurance, the certification of water heater bracing and/or the
advisability of obtaining title insurance, or any other condition or
circumstance affecting the Property, its financial viability, use of operation,
or any portion thereof), valuation, salability or utility of the Property, or
its suitability for any purpose whatsoever. Without limiting the foregoing, but
expressly excluding Closing Surviving Obligations, Purchaser specifically
releases Seller and the Seller Released Parties from any Claims Purchaser may
have against Seller and/or the other Seller Released Parties now or in the
future arising from the environmental condition of the Property or the presence
of Hazardous Substances or contamination on or emanating from the Property,
including any rights of contribution or indemnity.
(b)    Purchaser acknowledges that it has (or shall have prior to Closing)
inspected the Property, observed its physical characteristics and existing
conditions and had the opportunity to conduct such investigations and studies on
and off said Property and adjacent areas as it deems or deemed necessary, and
Purchaser hereby waives, except with respect to Closing Surviving Obligations,
any and all objections to or complaints (including but not limited to actions
based on federal, state or common law and any private right of action under
CERCLA, RCRA or any other state and federal law to which the Property is or may
be subject, including any rights of contribution or indemnity) against Seller,
its Affiliates, or their respective officers, directors, partners, members,
owners, employees or agents regarding physical characteristics and existing
conditions, including without limitation structural and geologic conditions,
subsurface soil and water conditions and solid and hazardous waste and Hazardous
Substances on, under, adjacent to or otherwise affecting the Property or related
to prior uses of the Property.
(c)    Purchaser further hereby assumes the risk of changes in applicable laws
and regulations relating to past, present and future environmental, safety or
health conditions on, or resulting from the ownership or operation of, the
Property, and the risk that adverse physical characteristics and conditions,
including without limitation the presence of Hazardous Substances or other
substances, may not be revealed by its investigation.



--------------------------------------------------------------------------------



(d)    Notwithstanding anything to the contrary contained in this Agreement, the
releases set forth in this Section 5.6 are not intended to, and shall not be
construed to, affect or impair (i) any rights or remedies that Purchaser may
have under this Agreement against the Seller as a result of any breach of
representations, warranties or covenants of Seller expressly set forth in this
Agreement or in any Closing Document, subject to the terms and limitations on
survival and on Seller’s liability set forth elsewhere in this Agreement, or
(ii) any Closing Surviving Obligations.
Section 5.7.    Off-Site Garage. To the extent permitted under the terms of the
Property Agreements, Purchaser’s rights and obligations under this Article V
shall apply to the Off-Site Garage, but shall be limited by the terms of any
applicable Property Agreement.


ARTICLE VI    
TITLE AND SURVEY MATTERS
Section 6.1.    Title and Survey. Purchaser has received from the Title Company
a preliminary title commitment for the Real Property, dated April 22, 2015 (the
“PTR”), and copies of all underlying title documents described in the PTR.
Seller has delivered to Purchaser a copy of that certain survey of the Real
Property, dated May 12, 2015, prepared by James S. Anderson, PLS #1726 (the
“Survey”).
Section 6.2.    Title and Survey Review.
(j)    Purchaser shall have until 5:00 p.m. Central Time on the Title Notice
Date to provide written notice (the “Title Notice”) to Seller and the Title
Company of any matters shown on the PTR and/or the Survey which are not
satisfactory to Purchaser. If Seller has not received such written notice from
Purchaser by the Title Notice Date, Purchaser shall be deemed to have
unconditionally approved of the condition of title to the Property as shown on
the PTR and the Survey, subject only to Seller’s obligations set forth in
Section 6.2(d). Except as expressly provided herein, Seller shall have no
obligation whatsoever to expend any funds, to undertake any obligations, or
otherwise to cure any title objections. If Purchaser timely delivers a Title
Notice, then Seller shall deliver, no later than 5:00 p.m. Central Time on the
Title Response Date, written notice to Purchaser and Title Company identifying
which disapproved items, if any, Seller shall cure (by either having the same
removed or by obtaining affirmative insurance to Purchaser’s satisfaction in its
reasonable discretion over the same as part of the Title Policy) (“Seller’s
Response”). If Seller does not deliver a Seller’s Response prior to the Title
Response Date, Seller shall be deemed to have elected to not remove or otherwise
cure any exceptions disapproved by Purchaser. If Seller elects, or is deemed to
have elected, not to remove or otherwise cure an exception disapproved in
Purchaser’s Title Notice, Purchaser shall have until the expiration of the
Property Approval Period to (i) deliver a Termination Notice to Seller and Title
Company terminating this Agreement, in which event Title Company shall, within
three (3) Business Days following receipt of such Termination Notice, return the
Earnest Money Deposit to Purchaser in accordance with Purchaser’s written
instructions and, except for Termination Surviving Obligations, the parties
shall have no further rights or obligations to one another under this Agreement,
or (ii) waive any such objection to the PTR and the Survey (whereupon such
objections shall be deemed Permitted Exceptions). If Seller and Title Company
have not received written notice from Purchaser by the Contingency Date, such
failure shall be deemed Purchaser’s waiver of all such objections to the PTR and
the Survey. Purchaser and Seller acknowledge that the Title Notice and



--------------------------------------------------------------------------------



Seller’s Response have been timely delivered, and Purchaser has waived its right
to terminate this Agreement under this Section 6.2(a).
(k)    Purchaser may, at or prior to Closing, notify Seller in writing (the “Gap
Notice”) of any objections to title or the Survey (i) raised by the Title
Company between the Title Notice Date (or such earlier date as Purchaser has
delivered a Title Notice) and the Closing, (ii) not disclosed by the Title
Company to Purchaser at least two (2) Business Days prior to the expiration of
the Property Approval Period, and (iii) not disclosed by Seller to Purchaser
prior to the expiration of the Property Approval Period (“New Exceptions”);
provided that Purchaser must notify Seller of any objection to any such New
Exception prior to the date three (3) Business Days after being made aware of
the existence of such New Exception and the Closing Date will, if necessary to
allow Purchaser such three (3) Business Day period, be extended for up to three
(3) Business Days. If Purchaser fails to deliver to Seller a Gap Notice on or
before such date, Purchaser will be deemed to have waived any objection to the
New Exceptions, and the New Exceptions will be Permitted Exceptions. Seller will
have not less than three (3) Business Days from the receipt of Purchaser’s Gap
Notice (and, if necessary, Seller may extend the Closing Date to provide for
such three (3) Business Day period and for three (3) Business Days following
such period for Purchaser’s response), within which time Seller may, but is
under no obligation to, agree to remove or otherwise obtain affirmative
insurance to Purchaser’s satisfaction in its reasonable discretion over the
objectionable New Exceptions. If, within the three (3) Business Day period,
Seller does not agree to remove or otherwise obtain affirmative insurance over
the objectionable New Exceptions, then Purchaser may deliver a Termination
Notice to Seller and Title Company terminating this Agreement, in which event
Title Company shall, within three (3) Business Days following receipt of such
Termination Notice, return the Earnest Money Deposit to Purchaser in accordance
with Purchaser’s written instructions and, except for Termination Surviving
Obligations, the parties shall have no further rights or obligations to one
another under this Agreement. If Purchaser fails to terminate this Agreement in
the manner set forth above, the New Exceptions (except those New Exceptions that
Seller has agreed to remove or otherwise affirmatively insure over) will be
Permitted Exceptions.
(l)    If Seller timely agrees in Seller’s Response to a Title Notice or in its
response to a Gap Notice to attempt to cure any of the objections set forth in
such Title Notice or Gap Notice, and if Seller is unable to cure such objections
by the Closing Date (as such date may be extended pursuant to Section 6.2(b)),
Purchaser shall, on the Closing Date either (i) waive such objections without
any abatement in the Purchase Price, or (ii) deliver a Termination Notice to
Seller and Title Company terminating this Agreement, in which event Title
Company shall, within three (3) Business Days following receipt of such
Termination Notice, return the Earnest Money Deposit to Purchaser in accordance
with Purchaser’s written instructions and, except for Termination Surviving
Obligations, the parties shall have no further rights or obligations to one
another under this Agreement.
(m)    Notwithstanding any provision of this Section 6.2 to the contrary, Seller
will be obligated to pay or otherwise discharge any and all exceptions to title
to the Real Property and Improvements relating to (i) liens and security
interests securing any loan to Seller, including, without limitation, mortgages
and deeds of trust and (ii) any other consensual or non-consensual liens or
security interests created by documents executed by, or actions or omissions of,
Seller other than liens for ad valorem taxes and assessments for the current
calendar year.



--------------------------------------------------------------------------------



Section 6.3.    Title Insurance. At the Closing, the Title Company shall issue
to Purchaser the Title Policy, subject only to (i) exceptions in the PTR to the
extent not objected to or waived by Purchaser pursuant to Section 6.2 (excluding
any matters which are to be remedied by Seller pursuant to Section 6.2(d)), (ii)
the Property Agreements, (iii) the Tenant Lease and the Breaktime Lease, (iv)
the Licenses and Permits, (v) any taxes and assessments for the year of Closing
and subsequent years not yet due and payable as of the Closing, (vi) all matters
shown on the Survey, any updates thereto, which are not objected to or waived by
Purchaser in accordance with Section 6.2, (vii) any liens or claims of liens for
work, services, labor or materials performed or supplied by, for, or on behalf
of Tenant or the Breaktime Tenant by parties other than Seller, and (viii) any
exceptions arising from Purchaser’s actions (collectively, the “Permitted
Exceptions”).
Section 6.4.    Title Affidavits, Etc. At the Closing, Seller shall execute and
deliver an owner’s affidavit in the form attached hereto as Exhibit M.
ARTICLE VII    
INTERIM OPERATING COVENANTS AND ESTOPPELS
Section 7.1.    Interim Operating Covenants. Seller will, from the Effective
Date until Closing:
(n)    continue to operate and maintain the Real Property and the Improvements
in the ordinary course of Seller’s business and substantially in accordance with
Seller’s present practice, subject to ordinary wear and tear and Article IX;
(o)    maintain fire and extended coverage insurance on the Improvements
equivalent in all material respects to Seller’s insurance policies covering the
Improvements as of the Effective Date;
(p)    not transfer or remove any Personal Property from the Improvements except
for the purpose of repair or replacement thereof;
(q)    not enter into any new leases of the Property or any amendments,
expansions or renewals of the Tenant Lease or the Breaktime Lease, or terminate
the Tenant Lease or the Breaktime Lease, or apply any tenant security deposit,
without the prior written consent of Purchaser, which consent will not be
unreasonably withheld prior to expiration of the Property Approval Period but
may be withheld in Purchaser’s sole discretion after expiration of the Property
Approval Period, provided consent shall not be required for any expansion or
renewal which Seller, as landlord, is required to honor pursuant to the Tenant
Lease or the Breaktime Lease;
(r)    not enter into, or renew the term of, any Service Contract unless such
Service Contract is terminable on thirty (30) days (or less) prior notice
without penalty, amend or modify (other than renewals, as provided above) any of
the Service Contracts, unless Purchaser consents thereto in writing, which
approval will not be unreasonably withheld prior to expiration of the Property
Approval Period but may be withheld in Purchaser’s sole discretion after
expiration of the Property Approval Period;



--------------------------------------------------------------------------------



(s)    terminate (at no cost or expense to Purchaser) on or prior to Closing any
and all Service Contracts which Purchaser requests Seller to terminate by notice
given to Seller at or prior to the expiration of the Property Approval Period if
such Service Contracts are terminable without fee, penalty or charge;
(t)    promptly deliver to Purchaser copies of written default notices, notices
of lawsuits, and notices of violations affecting the Property actually received
by Seller;
(u)    not voluntarily subject the Property to any additional liens,
encumbrances, covenants or easements, which would not constitute Permitted
Exceptions, unless either released prior to Closing, or approved by Purchaser in
its sole discretion;
(v)    request the Tenant Estoppel Certificate from Tenant and deliver to
Purchaser all written comments made by Tenant with respect to the Tenant
Estoppel Certificate that are received by Seller in connection with Seller’s
request for the same promptly following such receipt received;
(w)    promptly notify Purchaser of any event or circumstance which makes any
representation or warranty of Seller to Purchaser under this Agreement untrue in
any material respect;
(x)    use commercially reasonable efforts to comply in all material respects
with the terms, covenants and conditions contained in the Tenant Lease, the
Service Contracts, the Permitted Exceptions and any other agreement affecting
the Property and to monitor compliance thereunder in a manner consistent with
Seller’s current practices; and
(y)    deliver notices of the Closing to Crown Center Redevelopment Corporation
as required by the Revocable License and the Property Agreements. Purchaser
acknowledges that, upon giving such notice in connection with the Revocable
License, the owner of the Wall Drawing #1118 by Sol LeWitt is obligated to
remove it.
Whenever in this Section 7.1 Seller is required to obtain Purchaser’s approval,
Purchaser shall, within five (5) Business Days after receipt of Seller’s written
request therefor, notify Seller of its approval or disapproval of same and, if
Purchaser fails to notify Seller of its approval within said five (5) Business
Day period, Purchaser shall be deemed to have approved the same.
Section 7.2.    Tenant Estoppel Certificate. It will be a condition to
Purchaser’s obligation to consummate Closing that Seller obtain and deliver to
Purchaser at least two (2) Business Days prior to the Closing, an estoppel
certificate from Tenant in substantially the form attached hereto as Exhibit D;
provided an estoppel certificate executed by Tenant in the form required by the
Tenant Lease shall satisfy the requirement of this Section 7.2 (“Tenant Estoppel
Certificate”). For the avoidance of doubt, in the event that Tenant does not
agree to Paragraphs 14 and 16 of the Form of Tenant Estoppel Certificate
attached hereto as Exhibit D, the failure to include the same shall not cause
the executed Tenant Estoppel Certificate to fail to satisfy the requirements of
this Section 7.2. For the Tenant Estoppel Certificate to satisfy the conditions
under this Section 7.2, it shall not (i) reflect a monetary default, a material
non-monetary default, or an event which, with the giving of notice and/or
passage of time, could reasonably be expected to result in a monetary default or
material non-monetary default by the landlord or Tenant under the Tenant Lease,
(ii) reflect a material discrepancy with the terms of



--------------------------------------------------------------------------------



the Tenant Lease, (iii) contain a statement, information or allegation
inconsistent with (a) Seller’s representations or warranties contained in this
Agreement or (b) the documents or other materials provided by Seller to
Purchaser on or before the date that is one (1) Business Day prior to the
expiration of the Property Approval Period, (iv) contain a statement,
information or allegation regarding a dispute between Tenant and Seller, and (v)
be executed by Tenant more than ten (10) days prior to Closing. Prior to
delivery of the form of estoppel certificate to the Tenant, Seller will deliver
to Purchaser a completed form of estoppel certificate, in the form attached
hereto as Exhibit D or such form as required by the Tenant Lease and containing
the information contemplated thereby. Within three (3) Business Days following
Purchaser’s receipt thereof, Purchaser will send to Seller notice either (i)
approving such form as completed by Seller or (ii) setting forth in detail all
changes to such form which Purchaser reasonably believes to be appropriate to
make the completed form of estoppel certificate accurate and complete. Seller
will make such changes to the extent Seller agrees such changes are appropriate,
except that Seller will not be obligated to make any changes which request more
expansive information than is contemplated by Exhibit D or the form required by
the Tenant Lease. In no event shall Seller’s failure to obtain the Tenant
Estoppel Certificate in accordance with this Section 7.2 constitute a default by
Seller under this Agreement. Purchaser’s sole and exclusive remedy for a failure
to obtain the Tenant Estoppel Certificate is set forth in Section 10.11. If the
Tenant Estoppel Certificate is not obtained at least two (2) Business Days prior
to the Closing Date, each of Purchaser and Seller shall have the right to extend
Closing for up to fifteen (15) days in order to obtain the Tenant Estoppel
Certificate by delivering written notice of such extension to the other on or
prior to the originally scheduled Closing Date.
Section 7.3.    OFAC. Pursuant to United States Presidential Executive Order
13224 (“Executive Order”), Seller and Purchaser are required to ensure that they
do not transact business with persons or entities determined to have committed,
or to pose a risk of committing or supporting, terrorist acts and those persons
(i) described in Section 1 of the Executive Order or (ii) listed in the
“Alphabetical Listing of Blocked Persons, Specially Designated Nationals,
Specially Designated Terrorists, Specially Designated Global Terrorists, Foreign
Terrorist Organizations, and Specially Designated Narcotics Traffickers”
published by the United States Office of Foreign Assets Control (“OFAC”), 31
C.F.R. Chapter V, Appendix A, as in effect from time to time (as to (i) and
(ii), a “Blocked Person”). If one party learns that the other is a Blocked
Person, the party that is not a Blocked Person may terminate this Agreement by
giving written notice to the other party and the Title Company and Purchaser
shall receive a return of the Earnest Money Deposit. This Section 7.3 will
survive termination of this Agreement.
Section 7.4.    Easement Estoppel. It will be a condition to Purchaser’s
obligation to consummate Closing that Seller obtain and deliver to Purchaser at
least two (2) Business Days prior to Closing, an estoppel certificate (“REA
Estoppel”) from Crown Center Redevelopment Corporation, or its successors, (a)
identifying the Agreement for Restrictions, Easements and Maintenance of
Amenities and Common Areas, dated February 29, 2008 and any amendments thereto
(“REA”), (b) stating that, to its knowledge, neither Seller nor the Property is
in default under the REA, and (c) stating that no fees or assessments are due
and owing thereunder by Seller or with respect to the Property. In no event
shall Seller’s failure to obtain the REA Estoppel in accordance with this
Section 7.2 constitute a default by Seller under this Agreement. Purchaser’s
sole and exclusive remedy for any failure to obtain the REA Estoppel is set
forth in Section 10.11.



--------------------------------------------------------------------------------



ARTICLE VIII    
REPRESENTATIONS AND WARRANTIES
Section 8.1.    Seller’s Representations and Warranties. The following (together
with the representation made in Section 11.1 and the special warranty of title
made in the Deed) constitute the sole representations and warranties of Seller
with respect to the purchase and sale of the Property contemplated herein.
Subject to the limitations set forth in Section 16.1, Seller represents and
warrants to Purchaser, the following:
(a)    Seller is a limited liability company duly organized and validly existing
under the laws of the State of Delaware and is duly qualified to conduct
business in the State of Missouri;
(b)    the execution and delivery of this Agreement and the performance of
Seller’s obligations hereunder (i) have been duly authorized by all necessary
action on the part of Seller, and this Agreement constitutes the legal, valid
and binding obligation of Seller, subject to equitable principles and principles
governing creditors’ rights generally; (ii) will not violate any judgment,
order, injunction, decree, regulation or ruling of any court or Authority; and
(iii) will not conflict with, result in a breach of, or constitute a default
under the organizational documents of Seller, any note or other evidence of
indebtedness, any mortgage, deed of trust or indenture, or any lease or other
material agreement or instrument to which Seller is a party or by which it is
bound;
(c)    except as listed in Exhibit F, (i) there are no legal actions pending, or
To Seller’s Knowledge threatened (in writing), against the Property or Seller,
including condemnation or similar proceedings; and (ii) Seller has received no
written notice of any violations of any Governmental Regulations, including
Environmental Laws, relating to the Property that remain uncured.
(d)    (i) Exhibit G is a true, correct and complete list of the documents
comprising the Tenant Lease and the Breaktime Lease in effect as of the date
hereof; (ii) no other lease or occupancy agreements affecting the Property has
been entered into by Seller except as set forth on Exhibit G; and (iii) Seller
has delivered or made available to Purchaser electronically through Seller’s
data room true and complete copies of Tenant Lease and the Breaktime Lease set
forth on Exhibit G.
(e)    (i) Exhibit C is a true, correct and complete list of the Service
Contracts in effect as of the date hereof; (ii) Seller has delivered or made
available to Purchaser electronically through Seller’s data room for review,
true and complete copies of all Service Contracts set forth on Exhibit C; and
(iii) Seller has not received or delivered any written notices from or to any of
the parties to the Service Contracts asserting that either Seller or any such
party is in default thereunder.
(f)    except as set forth on Exhibit H, no brokerage or leasing commission,
tenant improvement allowance or other Leasing Costs have been incurred but are
unpaid as of the date hereof with respect to the existing Tenant Lease or the
existing Breaktime Lease;
(g)    no consent, waiver, approval or authorization is required from any Person
(that has not already been obtained) in connection with the execution and
delivery of this Agreement by Seller or the performance by Seller of the
transactions contemplated hereby;
(h)    Seller does not have any employees;



--------------------------------------------------------------------------------



(i)     Neither Seller nor, To Seller’s Knowledge, any trustee, officer, agent,
Affiliate or Person acting on behalf of Seller, has been determined by the U.S.
Secretary of the Treasury to be acting on behalf of, a Blocked Person, or has
otherwise been designated as a Person (i) with whom an entity organized under
the laws of the United States (or a state thereof) is prohibited from entering
into transactions or (ii) from whom such an entity is prohibited from receiving
money or other property or interests in property, and, Seller is not located in,
or operating from, a country subject to U.S. economic sanctions administered by
OFAC;
(j)    (i) Exhibit A is a true, correct and complete list of the Property
Agreements in effect as of the Effective Date; (ii) Seller has delivered or made
available to Purchaser electronically through Seller’s data room for review,
true and complete copies of all Property Agreements set forth on Exhibit A; and
(iii) Seller has not received or delivered any written notices from or to any
party to a Property Agreement, that either Seller or such party is in default
under such Property Agreement, which default remains uncured; and
(k)    Seller has not filed any bankruptcy action or petition; no such action or
petition has been filed against Seller; and, To Seller’s Knowledge, no such
action or petition has been threatened (in writing) against Seller.
Section 8.2.    Purchaser’s Representations and Warranties. Purchaser represents
and warrants to Seller the following:
(a)    Purchaser is duly organized and validly existing under the laws of the
State of Maryland;
(b)    the execution and delivery of this Agreement and the performance of
Purchaser’s obligations hereunder (i) have been duly authorized by all necessary
action on the part of Purchaser and its constituent owners and/or beneficiaries
and this Agreement constitutes the legal, valid and binding obligation of
Purchaser, subject to equitable principles and principles governing creditors’
rights generally; (ii) will not violate any judgment, order, injunction, decree,
regulation or ruling of any court or Authority, and (iii) will not conflict
with, result in a breach of, or constitute a default under the organizational
documents of Purchaser, any note or other evidence of indebtedness, any
mortgage, deed of trust or indenture, or any lease or other material agreement
or instrument to which Purchaser is a party or by which it is bound;
(c)    no consent, waiver, approval or authorization is required from any Person
(that has not already been obtained) in connection with the execution and
delivery of this Agreement by Purchaser or the performance by Purchaser of the
transactions contemplated hereby; and
(d)    Neither Purchaser nor, to the knowledge of Purchaser, any trustee,
officer, agent, Affiliate or Person acting on behalf of Purchaser, has been
determined by the U.S. Secretary of the Treasury to be acting on behalf of, a
Blocked Person, or has otherwise been designated as a Person (i) with whom an
entity organized under the laws of the United States (or a state thereof) is
prohibited from entering into transactions or (ii) from whom such an entity is
prohibited from receiving money or other property or interests in property, and,
Purchaser is not located in, or operating from, a country subject to U.S.
economic sanctions administered by OFAC.



--------------------------------------------------------------------------------



The representations and warranties made in this Agreement by Purchaser shall be
deemed to be remade by Purchaser as of the Closing Date, with the same force and
effect as if first made on and as of the Closing Date.


ARTICLE IX    
CONDEMNATION AND CASUALTY
Section 9.1.    Significant Casualty.
(e)    If, prior to the Closing Date, all or any portion of the Real Property
and Improvements is destroyed or damaged by fire or other casualty, Seller will
notify Purchaser of such casualty. The estimated cost to repair and/or restore
shall be established by estimates obtained by written opinion of one or more
independent contractors mutually acceptable to Seller and Purchaser.
(f)    Purchaser will have the option, in the event all or any Significant
Portion of the Real Property or Improvements is so destroyed or damaged, to
terminate this Agreement upon notice to Seller given not later than ten (10)
days after receipt of Seller’s notice (and the Closing Date shall be extended by
up to ten (10) days to allow Purchaser the full allotted time to make such
election). If this Agreement is terminated, the Earnest Money Deposit will be
returned to Purchaser and neither Seller nor Purchaser will have any further
rights or obligations to the other hereunder except with respect to the
Termination Surviving Obligations. If less than a Significant Portion of the
Real Property and Improvements is damaged as aforesaid, Purchaser shall not have
the right to terminate this Agreement.
(g)    If Purchaser does not elect to terminate this Agreement pursuant to this
Section 9.1 or if Purchaser does not have the right to terminate this Agreement
pursuant to this Section 9.1, Seller will not be obligated to repair such damage
or destruction, but (i) Seller will assign to Purchaser all of the insurance
proceeds net of reasonable collection costs (or, if such have not been awarded,
all of its right, title and interest therein) payable with respect to such fire
or other casualty (excluding any proceeds of insurance that are payable on
account of any business interruption, rental insurance or similar coverage
intended to compensate Seller for loss of rental or other income from the
Property attributable to periods prior to the Closing), and (ii) the parties
will proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price, except that Purchaser will receive a credit for the amount of
the deductible on such insurance policy and the amount of any proceeds that are
applied to repay any financing on the Property.
(h)    The Closing Date may be extended by Seller by up to a maximum extension
of thirty (30) days, as reasonably required to obtain such estimates and
determine the availability and amount of insurance proceeds. Seller and
Purchaser shall cooperate and exercise due diligence to obtain damage estimation
and insurance proceeds.
Section 9.2.    Condemnation.
(e)    Seller shall promptly deliver to Purchaser notice of any written notice
it receives of any pending or threatened taking by condemnation of any portion
of the Real Property and Improvements. In the event of condemnation or sale in
lieu of condemnation of all or any Significant



--------------------------------------------------------------------------------



Portion of the Real Property and Improvements or if Seller shall receive an
official written notice from any governmental authority having eminent domain
power over the Real Property and Improvements of its intention to take, by
eminent domain proceeding, all or a Significant Portion of the Real Property and
Improvements, then prior to the Closing, Purchaser will have the option, by
providing Seller written notice within ten (10) days after receipt of Seller’s
notice of such condemnation or sale (and the Closing Date shall be extended by
up to ten (10) days to allow Purchaser the full allotted time to make such
election) of terminating Purchaser’s obligations under this Agreement or
electing to have this Agreement remain in full force and effect. Should
Purchaser elect to terminate Purchaser’s obligations under this Section 9.2, the
Earnest Money Deposit will be returned to Purchaser and neither Seller nor
Purchaser will have any further obligation under this Agreement except for the
Termination Surviving Obligations.
(f)    In the event Purchaser does not terminate this Agreement pursuant to this
Section 9.2, or if Purchaser does not have the right to terminate this Agreement
pursuant to this Section 9.2, Seller will assign to Purchaser any and all claims
for the proceeds of such condemnation or sale to the extent the same are
applicable to the Real Property and Improvements, and Purchaser will take title
to the Property with the assignment of such proceeds and subject to such
condemnation and without reduction of the Purchase Price, except that Purchaser
will receive a credit for the amount of any such proceeds that are applied to
repay any financing on the Property.
ARTICLE X    
CLOSING
Section 10.1.    Closing. The Closing of the sale of the Property by Seller to
Purchaser will occur on the Closing Date, TIME BEING OF THE ESSENCE, through the
escrow established with the Title Company, in accordance with this Article X, it
being understood that the performance or tender of performance of all matters
set forth in this Article X are mutually concurrent conditions which may be
waived by the party for whose benefit they are intended. The Closing Date may be
extended as provided in Section 7.2.
Section 10.2.    Purchaser’s Closing Obligations. At least one (1) Business Day
prior to the Closing Date (except for item (a) below, which shall be delivered
before the Deposit Time on the Closing Date), Purchaser, at its sole cost and
expense, will deliver the following items in escrow with the Title Company
pursuant to Section 4.3, for delivery to Seller at Closing as provided herein:
(a)    The Purchase Price, after all adjustments are made at the Closing as
herein provided, by Federal Reserve wire transfer of immediately available
funds, in accordance with the timing and other requirements of Section 3.3;
(b)    Four (4) counterparts of the General Conveyance, duly executed by
Purchaser;
(c)    Four (4) counterparts of the Tenant Notice Letters, duly executed by
Purchaser;
(d)    Four (4) counterparts of the Assignment of Property Agreements, duly
executed by Purchaser;



--------------------------------------------------------------------------------



(e)    Four (4) counterparts of a Notice of Assignment of Lease in a form
reasonably acceptable to Seller and Purchaser, duly executed and acknowledged by
Purchaser;
(f)    One (1) counterpart of a Real Property Certificate of Value, completed
and duly executed by Purchaser; and
(g)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including the Closing Statement, duly executed and delivered.
Section 10.3.    Seller’s Closing Obligations. Seller, at its sole cost and
expense, will deliver (i) the following items (a), (b), (c), (d), (e), (f), (g),
(k), (l), (m), (n), (o) and (p) in escrow with the Title Company pursuant to
Section 4.3, and (ii) upon receipt of the Purchase Price, make the following
items (h), (i), and (j) available to Purchaser at the property manager’s office
at the Property:
(a)    A Special Warranty Deed substantially in the form attached hereto as
Exhibit J (the “Deed”), duly executed and acknowledged by Seller, conveying to
Purchaser the Real Property and the Improvements, subject only to the Permitted
Exceptions;
(b)    Four (4) counterparts of the Assignment and Assumption of Property
Agreements in the form attached hereto as Exhibit L (the “Assignment of Property
Agreements”), duly executed and acknowledged by Seller and conveying to
Purchaser Seller’s interests in the Property Agreements, subject only to the
Permitted Exceptions;
(c)    Four (4) counterparts of the General Conveyance, Bill of Sale, and
Assignment and Assumption substantially in the form attached hereto as Exhibit I
(the “General Conveyance”), duly executed by Seller;
(d)    Four (4) counterparts of the Tenant Notice Letters, duly executed by
Seller;
(e)    Evidence reasonably satisfactory to the Title Company and Purchaser that
the person executing the Closing documents on behalf of Seller has full right,
power and authority to do so;
(f)    A certificate in the form attached hereto as Exhibit K (“Certificate as
to Foreign Status”) certifying that Seller is not a “foreign person” as defined
in Section 1445 of the Code of 1986;
(g)    Intentionally Deleted;
(h)    The Personal Property;
(i)    All original Licenses and Permits and Service Contracts, in Seller’s
possession and control;
(j)    All keys to the Improvements which are in Seller’s possession;
(k)    The title affidavit required by Section 6.4;



--------------------------------------------------------------------------------



(l)    Certificates of good standing for the Seller certified by the Secretary
of State for the State of Delaware and the State of Missouri;
(m)    An instrument (“Representation Update”), which will include a statement
setting forth in reasonable detail the ways in which the representations and
warranties made in Section 8.1 are no longer true and accurate, if at all, which
shall be limited to matters discovered by Seller after the expiration of the
Property Approval Period;
(n)    An acknowledgement by the real estate broker entitled to receive the
Eighth Amendment Commission, that such real estate broker will not look to
Purchaser or the then owner of the Property for the payment of such commission,
which acknowledgement shall be in a form reasonably acceptable to Purchaser;
(o)    Four (4) counterparts of a Notice of Assignment of Lease in a form
reasonably acceptable to Seller and Purchaser, duly executed and acknowledged by
Seller; and
(p)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including the Closing Statement.
Section 10.4.    Prorations.
(a)    Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Closing Time”), the following
(collectively, the “Proration Items”): real estate and personal property taxes
and assessments for 2015 (irrespective of when such taxes and assessments are
due and payable), utility bills (except as hereinafter provided), collected
Rentals (subject to the terms of (b) below), operating expenses payable by the
owner of the Property, including expenses under the Property Agreements, and
such other items of income and expense as are customarily prorated in sales
transactions involving other properties which are similar to the Property.
Seller will be charged and credited for the amounts of all of the Proration
Items relating to the period up to and including the Closing Time, and Purchaser
will be charged and credited for all of the Proration Items relating to the
period after the Closing Time. Such preliminary estimated Closing prorations
shall be set forth on a preliminary closing statement to be prepared by Seller
and submitted, together with such backup and supporting documentation as
Purchaser may reasonably request (including, without limitation, a general
ledger and accounts receivable report) to Purchaser for Purchaser’s approval
(which approval shall not be unreasonably withheld) three (3) Business Days
prior to the Closing Date (the “Closing Statement”). The Closing Statement, once
agreed upon, shall be signed by Purchaser and Seller and delivered to the Title
Company for purposes of making the preliminary proration adjustment at Closing
subject to the final cash settlement provided for below. The preliminary
proration shall be paid at Closing by Purchaser to Seller (if the preliminary
prorations result in a net credit to Seller) or by Seller to Purchaser (if the
preliminary prorations result in a net credit to Purchaser) by increasing or
reducing the cash to be delivered by Purchaser in payment of the Purchase Price
at the Closing. If the actual amounts of the Proration Items are not known as of
the Closing Time, the prorations will be made at Closing on the basis of the
best evidence then available; thereafter, when actual figures are received,
re-prorations will be made on the basis of the actual figures, and a final cash
settlement will be made between Seller and Purchaser. No prorations will be made
in relation to



--------------------------------------------------------------------------------



insurance premiums (except to the extent covered by the proration of Operating
Expense Recoveries), and Seller’s insurance policies will not be assigned to
Purchaser. Final readings and final billings for utilities will be made if
possible as of the Closing Time, in which event no proration will be made at the
Closing with respect to utility bills (except to the extent covered by the
proration of Operating Expense Recoveries). Seller will be entitled to all
deposits presently in effect with the utility providers, and Purchaser will be
obligated to make its own arrangements for deposits with the utility providers.
A final reconciliation of Proration Items shall be made by Purchaser and Seller
on or before the Final Proration Date; provided that such reconciliation, as it
relates to real estate taxes shall be made within thirty (30) days following the
issuance of the tax bills for the Real Property. The provisions of this
Section 10.4 (excluding subsection (e) which is governed by Section 3.2 above)
will survive the Closing until the Final Proration Date, and in the event any
items subject to proration hereunder are discovered prior to the Final Proration
Date, the same shall be promptly prorated by the parties in accordance with the
terms of this Section 10.4.
(b)    Purchaser will receive a credit on the Closing Statement for the prorated
amount (as of the Closing Time) of all Rentals previously paid to and collected
by Seller and attributable to any period following the Closing Time. After the
Closing, Seller will cause to be paid or turned over to Purchaser all Rentals,
if any, received by Seller after Closing and properly attributable to any period
following the Closing Time. “Rentals” includes fixed monthly rentals, parking
rentals and charges, additional rentals, escalation rentals (which include
Tenant’s and Breaktime Tenant’s proportionate share of building operation and
maintenance costs and expenses as provided for under the Tenant Lease and the
Breaktime Lease, to the extent the same exceeds any expense stop specified in
Tenant Lease or the Breaktime Lease), retroactive rentals, administrative
charges, utility charges, tenant or real property association dues, storage
rentals, special event proceeds, temporary rents, telephone receipts, locker
rentals, vending machine receipts and other sums and charges payable to the
landlord under the Tenant Lease and the Breaktime Lease or from other occupants
or users of the Property, excluding specific tenant billings which are governed
by Section 10.4(d). Rentals are “Delinquent” if they were due prior to the
Closing Time and payment thereof has not been made on or before the Closing
Time. Delinquent Rentals will not be prorated. For a period of six (6) months
after Closing, Purchaser agrees to use good faith collection procedures with
respect to the collection of any Delinquent Rentals, but Purchaser will have no
liability for the failure to collect any such amounts and will not be required
to conduct lock-outs or take any other legal action to enforce collection of any
such amounts owed to Seller by Tenant or the Breaktime Tenant. With respect to
any Delinquent Rentals received by Purchaser prior to the Final Proration Date
(the “Delinquent Rental Proration Period”), Purchaser shall pay to Seller any
rent or payment actually collected during the Delinquent Rental Proration Period
properly attributable to the period prior to the Closing Time. All sums
collected by Purchaser during the Delinquent Rental Proration Period, from
Tenant and the Breaktime Tenant (excluding (i) Tenant and Breaktime Tenant
payments for Operating Expense Recoveries attributable to the period prior to
the Closing Time governed by Section 10.4(e) below and (ii) tenant specific
billings for tenant work orders and other specific services as described in and
governed by Section 10.4(d) below, which shall be payable to and belong to
Seller in all events) will be applied first to amounts currently owed by Tenant
and Breaktime Tenant to Purchaser (including Delinquent Rentals attributable to
the period after the Closing Time), then any collection costs of Purchaser
related to Tenant and Breaktime Tenant, and then to prior delinquencies owed by
Tenant and Breaktime Tenant to Seller. Seller shall not be entitled to institute
legal actions to pursue Delinquent Rentals after Closing. Any sums collected by
Purchaser



--------------------------------------------------------------------------------



and due Seller will be held in trust and promptly remitted to Seller, and any
sums collected by Seller and due Purchaser will be held in trust and promptly
remitted to Purchaser.
(c)    Seller will prepare a reconciliation as of the Closing Time of the
amounts of all billings and charges for operating expenses (including any
Rentals on account of contributions toward real estate taxes) (collectively,
“Operating Expense Recoveries”) for calendar year 2015. If less amounts have
been collected from Tenant and the Breaktime Tenant for Operating Expense
Recoveries for calendar year 2015 than would have been owed by Tenant and
Breaktime Tenant under the Tenant Lease and the Breaktime Lease if the
reconciliations under the Tenant Lease and the Breaktime Lease were completed as
of the Closing Time based on the operating expenses incurred by Seller for
calendar year 2015 up to the Closing Time (as prorated pursuant to Section
10.4(a) above) such shortfall shall be paid to Seller when collected by
Purchaser from the Tenant and the Breaktime Tenant in connection with the final
true-up for operating expenses for calendar year 2015. If more amounts have been
collected from Tenant and Breaktime Tenant for Operating Expense Recoveries for
calendar year 2015 than would have been owed by Tenant and Breaktime Tenant
under the Tenant Lease and the Breaktime Lease if the reconciliations under the
Tenant Lease and the Breaktime Lease were completed as of the Closing Time based
on the operating expenses incurred by Seller for calendar year 2015 up to the
Closing Time (as prorated pursuant to Section 10.4(a) above), Seller will pay to
Purchaser at Closing as a credit against the Purchase Price such excess
collected amount. Any Operating Expense Recoveries payable with respect to the
month in which Closing occurs or with respect to any prior month, which have not
been paid to Seller as of the Closing Date, shall be treated as Delinquent
Rentals as provided above. Seller and Purchaser agree to finalize prorations on
or before the Final Proration Date, solely to make adjustments necessary to the
extent estimates used in the calculation of such reconciliation at Closing
differ from actual bills received after Closing for those items covered by such
reconciliation at Closing or to correct any errors. In this regard, subject to
Section 10.4(b) dealing with Delinquent Rentals, the foregoing proration will
fully release Seller from any responsibility to Tenant and Breaktime Tenant or
Purchaser for such matters and Purchaser will be solely responsible, from and
after Closing, for (i) collecting from Tenant and Breaktime Tenant the amount of
any outstanding Operating Expense Recoveries for calendar year 2015 for periods
before and after Closing, and (ii) reimbursing Tenant and Breaktime Tenant for
amounts attributable to Operating Expense Recoveries for calendar year 2015, as
may be necessary based on annual reconciliations for Operating Expense
Recoveries for such calendar year. Notwithstanding the foregoing, if the actual
operating expenses incurred by Seller for calendar year 2015 up to the Closing
Time exceed the amount budgeted for such operating expenses as set forth in
Seller’s operating budget for calendar year 2015, all Operating Expense
Recoveries for calendar year 2015 (other than collected Operating Expense
Recoveries for the month in which the Closing occurs) will be reconciled between
Seller and Purchaser if and when Purchaser collects such amounts from Tenant or
Breaktime Tenant in connection with any final true-up of the same between
Purchaser and Tenant or Breaktime Tenant.
(d)    With respect to specific tenant billings for work orders, special items
performed or provided at the request of Tenant or Breaktime Tenant or other
specific services, which are collected by Purchaser or Seller after the Closing
Time but expressly state they are for such specific services rendered by Seller
or its property manager prior to the Closing Time, Purchaser shall cause such
collected amounts to be held in trust and paid to Seller, or Seller may retain
such payment if such payment is received by Seller after the Closing Time.



--------------------------------------------------------------------------------



(e)    Purchaser shall (i) receive a credit at Closing for only those leasing
commissions, brokerage commissions, tenant improvement allowances, rent
abatements, legal fees and other expenditures incurred in connection with the
lease of space in the Property (“Leasing Costs”) identified as a “Seller Leasing
Cost” on Exhibit H attached hereto to the extent unpaid as of the Closing Date,
(ii) be solely responsible for and shall pay all Leasing Costs (including all
Leasing Costs for which Seller has agreed to give Purchaser a credit against the
Purchase Price in clause (i) above) to the extent unpaid as of the Closing Date;
(iii) be solely responsible for and shall pay all Leasing Costs (for purposes of
this Section 10.4(e), “New Tenant Costs”) incurred or to be incurred in
connection with any new lease or amendment to, or renewal or expansion of, the
Tenant Lease or the Breaktime Lease executed after the Effective Date; (iv) pay
to Seller at Closing the portion of the Leasing Costs identified on Exhibit H as
payable and/or assumable by Purchaser that Seller has already paid; and (v) be
solely responsible for and assume payment of the Leasing Costs identified on
Exhibit H as being assumed or paid by Purchaser that have not been paid as of
Closing. In no event shall Seller bear any responsibility for the allowances
described in Section 2.02 of the Tenant Lease and Sections 10, 11, 12 and 13 of
the Eighth Amendment to Office Lease and no credit against the Purchase Price
shall be provided to Purchaser (the same being the sole responsibility of
Purchaser following the Closing). No credit shall be given against the Purchase
Price for the Eighth Amendment Commission, which Seller shall pay outside of
Closing.
Section 10.5.    Delivery of Real Property. Upon completion of the Closing,
Seller will deliver to Purchaser possession of the Real Property and
Improvements (including all keys, books, records and files), subject to the
Tenant Lease and the Permitted Exceptions.
Section 10.6.    Closing Costs. Costs incurred in connection with the Closing
will be allocated as follows:
(a)    Purchaser will pay (i) all premium and other costs for the Title Policy
and any endorsements to the Title Policy, except for the portion thereof payable
by Seller pursuant to Section 10.6(b), (ii) all premiums and other costs for any
mortgagee policy of title insurance, including but not limited to any
endorsements or deletions, (iii) Purchaser’s attorney’s fees, (iv) 1/2 of all of
the Title Company’s and the Title Company’s escrow and closing fees, if any, (v)
all recording fees for the Deed and other Closing Documents, and (vi) 1/2 of the
cost of any update to the Survey in connection with the transactions
contemplated by this Agreement.
(b)    Seller will pay (i) the base premium for the basic Title Policy and the
cost of any endorsement with respect to matters for which Seller has agreed to
obtain affirmative insurance pursuant to Section 6.2, (ii) the cost of the
Survey and 1/2 of the cost of any update to the Survey in connection with the
transactions contemplated by this Agreement, (iii) 1/2 of all of the Title
Company’s escrow and closing fees, and (iv) Seller’s attorneys’ fees.
(c)    The parties hereby agree that no portion of the Purchase Price has been
allocated to the Personal Property or the Intangible Personal Property. In the
event that any Authority shall require that any sales tax or other similar tax
with respect to any Personal Property or the Intangible Personal Property be
paid in connection with the transactions contemplated by this Agreement,
Purchaser shall be obligated to make all such payments as and when required by
any such Authority.



--------------------------------------------------------------------------------



Upon the request of Seller, Purchaser shall execute and/or deliver such
instruments and information as may be necessary in connection with Purchaser’s
payment of any such sales or other similar tax.
(d)    Any other costs and expenses of Closing not provided for in this
Section 10.6 shall be allocated between Purchaser and Seller in accordance with
the custom in the county in which the Real Property is located.
(e)    If the Closing does not occur on or before the Closing Date for any
reason whatsoever, the costs incurred through the date of termination will be
borne by the party incurring same.
Section 10.7.    Post Closing Delivery of Letters. Immediately following
Closing, (a) Seller will deliver to Tenant and Breaktime Tenant (via messenger
or certified mail, return receipt requested) a written notice executed by
Purchaser and Seller (i) acknowledging the sale of the Property to Purchaser,
(ii) acknowledging that Purchaser has received and is responsible for any
security deposit under the Tenant Lease and the Breaktime Lease, and (iii)
indicating that rent should thereafter be paid to Purchaser and giving
instructions therefor (the “Tenant Notice Letters”); (b) Seller will deliver to
the City of Kansas City a letter indicating that Seller has transferred the
Property to Purchaser within ten (10) days after Closing in accordance with
Section 14B of the Development Agreement, and (c) Purchaser will deliver to the
City of Kansas City a letter indicating that Purchaser has acquired the Property
and elects to continue to use, operate and maintain the Property in accordance
with the Development Plan, as defined in the Development Agreement, within six
(6) months after Closing in accordance with Section 14B of the Development
Agreement.
Section 10.8.    General Conditions Precedent to Purchaser’s Obligations
Regarding the Closing. In addition to the conditions to Purchaser’s obligations
set forth in above in this Article X, the obligation of Purchaser to Close the
sale/purchase transaction hereunder shall be conditioned upon the satisfaction
of the following conditions, any of which may be waived by written notice from
Purchaser to Seller, and all of which shall be deemed waived upon Closing:
(a)    Seller shall have performed in all material respects each of the
obligations of Seller set forth in this Agreement as of the date of Closing,
including delivery to the Title Company and/or Purchaser of all Closing
Documents;
(b)    The Title Company shall be irrevocably committed to issue the Title
Policy as provided in Section 6.3;
(c)    Purchaser shall have received the Tenant Estoppel Certificate from Tenant
pursuant to Section 7.2 and the REA Estoppel pursuant to Section 7.4; and
(d)    Seller’s representations and warranties made in Section 8.1 shall be true
and correct in all material respects as of the Closing as if remade on the
Closing Date except with respect to Authorized Qualifications and breaches of
representations and warranties that, in the aggregate, are considered Immaterial
Events.
The term “Authorized Qualifications” shall mean any qualifications to the
representations and warranties made by Seller in Section 8.1 to reflect
(i) Tenant Lease and/or Breaktime Lease



--------------------------------------------------------------------------------



amendments and new Service Contracts or amendments to Service Contracts executed
by Seller in accordance with this Agreement, and (ii) any action taken by Seller
in accordance with the express provisions of any of the Tenant Lease, Service
Contracts, or Permitted Exceptions which are not prohibited by this Agreement.
The term “Immaterial Events” shall mean facts or events that do not result in a
loss of value, damage, claim or expense in excess of the Liability Floor, in the
aggregate. Authorized Qualifications and Immaterial Events shall not constitute
a default by Seller hereunder or a failure of a condition precedent to Closing.
Section 10.9.    Breaches of Seller’s Representations Prior to Closing.
If, prior to Closing, there occurs or exists a breach of a representation or
warranty of Seller that in the aggregate with all other such breaches has the
effect of constituting Authorized Qualifications and/or Immaterial Events, then
Purchaser shall have no remedy therefor and must proceed to the Closing with no
adjustment of the Purchase Price.


Section 10.10.    General Conditions Precedent to Seller’s Obligations Regarding
the Closing. In addition to the conditions to Seller’s obligations set forth in
this Article X, the obligation of Seller hereunder to Close the sale/purchase
transaction hereunder shall be conditioned upon the satisfaction of the
following conditions, which may be waived by written notice from Seller to
Purchaser and which shall be deemed waived upon Closing:
(a)    Purchaser shall have performed in all material respects each of the
obligations of Purchaser set forth in this Agreement as of the date of Closing
including delivery to the Title Company of all Closing Documents and the
Purchase Price; and
(b)    Purchaser’s representations and warranties shall remain true and correct
as of Closing, as if remade on the Closing Date, except with respect to
Immaterial Events.
Section 10.11.    Failure of Condition. If any condition precedent to Seller’s
obligation to effect the Closing (as set forth in Section 10.10) is not
satisfied, then Seller shall be entitled to terminate this Agreement by notice
thereof to Purchaser and Title Company. If any condition precedent to
Purchaser’s obligation to effect the Closing (as set forth in Section 10.8) is
not satisfied by the Closing Date, then, subject to Section 10.9, Purchaser
shall be entitled to terminate this Agreement by notice thereof to Seller and
Title Company. If this Agreement is so terminated, then Purchaser shall be
entitled to receive the Earnest Money Deposit and neither party shall have any
further obligations hereunder, except for Termination Surviving Obligations;
provided that, notwithstanding the foregoing, if the applicable conditions
precedent are not satisfied due to a default by Seller or Purchaser hereunder,
then Article XIII shall govern and this Section 10.11 shall not apply.
ARTICLE XI    
BROKERAGE
Section 11.1.    Brokers. Seller represents and warrants that it has agreed to
pay to Broker a real estate commission at Closing (but only in the event of
Closing in strict compliance with this Agreement) pursuant to a separate
agreement. Other than as stated in the first sentence of this Section 11.1,
Purchaser and Seller represent to the other that no real estate brokers, agents
or finders’



--------------------------------------------------------------------------------



fees or commissions are due or will be due or arise in conjunction with the
execution of this Agreement or consummation of this transaction by reason of the
acts of such party, and Purchaser and Seller will indemnify, defend and hold the
other party harmless from any breaches of representations and warranties in this
Section 11.1 and any brokerage or finder’s fee or commission claimed by any
person asserting his entitlement thereto at the alleged instigation of the
indemnifying party for or on account of this Agreement or the transactions
contemplated hereby.
ARTICLE XII    
CONFIDENTIALITY
Section 12.1.    Confidentiality. Each party expressly acknowledges and agrees
that, unless and until the Closing occurs, the transactions contemplated by this
Agreement and the terms, conditions, and negotiations concerning the same will
be held in the strictest confidence and will not be disclosed except to its
Permitted Outside Parties, and except and only to the extent that such
disclosure may be necessary for its performance hereunder or as otherwise
required by applicable law. Purchaser further acknowledges and agrees that,
until the Closing occurs, all information obtained by Purchaser in connection
with the Property will not be disclosed by Purchaser to any third persons other
than those described above without the prior written consent of Seller and to
governmental authorities to the extent necessary to obtain a so-called Phase I
environmental assessment or a so-called “zoning report” with respect to the
Property. Nothing contained in this Article XII will preclude or limit either
party to this Agreement from disclosing or accessing any information otherwise
deemed confidential under this Article XII (a) in connection with that party’s
enforcement of its rights following a disagreement hereunder, (b) to the extent
that any such information is generally available to the public or is otherwise a
matter of public record or (c) was obtained from a source other than Seller, its
Affiliates, agents, employees, consultants or Broker, or in response to lawful
process or subpoena or other valid or enforceable order of a court of competent
jurisdiction or any filings with governmental authorities required by reason of
the transactions provided for herein pursuant to an opinion of counsel;
provided, however, in the event such disclosure is required pursuant to a
subpoena or court order, the applicable party shall promptly notify the other
party thereof so that the other party may seek a protective order, waive
compliance with this Article XII, and/or take any other action mutually agreed
upon by the parties. Notwithstanding the foregoing to the contrary, each party
acknowledges and agrees that the other (and entities which directly or
indirectly own the equity interests in each party) may disclose in U.S.
Securities and Exchange Commission (“SEC”) and other filings with governmental
authorities, financial statements and/or other communications such information
regarding the transaction contemplated hereby and any such information relating
to the Property as may be necessary or advisable under federal or state
securities law, rules or regulations (including SEC rules and regulations),
“generally accepted accounting principles” or other accounting rules or
procedures or in accordance with such party’s and such direct or indirect
owners’ prior custom, practice or procedure but in no event may Seller disclose
the name of any Affiliate as to Purchaser in any such filings, financial
statements (including any notes thereto) and/or communications. Without limiting
the foregoing, Purchaser may disclose the transactions contemplated by this
Agreement and information obtained by Purchaser in connection with the Property
without Seller’s prior approval, agreement or consent: (a) to the extent
Purchaser or its Affiliates determine, in consultation with its legal counsel,
that such disclosure is required by applicable law in connection with any filing
by Purchaser or its Affiliates with the SEC or any stock exchange rule
applicable to Purchaser or its Affiliates; (b) to the extent Purchaser or its
Affiliates determine, in consultation with legal counsel, that such disclosure
is required



--------------------------------------------------------------------------------



in any prospectus, report or other filing made by Purchaser or its Affiliates
with the SEC or any stock exchange or in any press release, earnings release or
supplemental data related thereto; and (c) to Purchaser’s or its Affiliates’
underwriters, prospective underwriters, placement agents and prospective
placement agents which are advised of its confidentiality. In addition, without
Seller’s prior approval, agreement or consent, Purchaser may disclose, in SEC
filings and any supplemental data and/or earnings releases related thereto, the
fact that it has entered into this Agreement, without identifying the name of
Seller and without specifically identifying the Property in a manner similar to
the description of the agreement to purchase the industrial property in Memphis,
Tennessee contained in Purchaser’s Form 10-Q filed with the SEC on October 27,
2014 and the supplemental data and earnings release related thereto. One or more
of such owners of the direct or indirect interests in Seller will be required to
publicly disclose the possible transactions contemplated hereby and file this
Agreement with the SEC promptly after the execution of the same by both parties
or as sooner required by law.
ARTICLE XIII    
REMEDIES
Section 13.1.    Default by Seller. In the event the Closing of the purchase and
sale transaction provided for herein does not occur as herein provided, TIME
BEING OF THE ESSENCE, by reason of any default of Seller, Purchaser may, as
Purchaser’s sole and exclusive remedies, elect by written notice to Seller
within three (3) Business Days following the scheduled Closing Date, either (a)
terminate this Agreement, whereupon (i) Purchaser will receive from the Title
Company the Earnest Money Deposit, (ii) if Seller’s default is intentional and
material, Seller shall be obligated to reimburse Purchaser for its reasonable
out of pocket costs incurred in connection with this Agreement or the Property
(including but not limited to its legal fees and expenses in connection with the
negotiation of this Agreement, and its due diligence costs in regards to the
Property) in an amount not to exceed $150,000 in the aggregate, and (iii) Seller
and Purchaser will have no further rights or obligations under this Agreement,
except with respect to the Termination Surviving Obligations; or (b) pursue
specific performance of this Agreement, so long as any action or proceeding
commenced by Purchaser against Seller shall be filed and served within thirty
(30) days of the scheduled Closing Date; provided, however, if specific
performance is not available then Purchaser shall be entitled to the remedies
under the foregoing clause (a), and in either event, Purchaser hereby waives all
other remedies, including any claim against Seller for damages of any type or
kind including, without limitation, consequential or punitive damages. Failure
of Purchaser to make the foregoing election within the foregoing three (3)
Business Day period shall be deemed an election by Purchaser of the foregoing
clause (a). Notwithstanding the foregoing, nothing contained in this
Section 13.1 will limit Purchaser’s remedies at law, in equity or as herein
provided in the event of a breach by Seller of any of the Closing Surviving
Obligations after Closing or the Termination Surviving Obligations after
termination, subject to the terms of this Agreement.
Section 13.2.    DEFAULT BY PURCHASER. IN THE EVENT THE CLOSING AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED
HEREIN, TIME BEING OF THE ESSENCE, BY REASON OF PURCHASER’S FAILURE TO PERFORM
ITS OBLIGATIONS AT CLOSING, PURCHASER AND SELLER AGREE IT WOULD BE IMPRACTICAL
AND EXTREMELY DIFFICULT TO FIX THE DAMAGES WHICH SELLER MAY SUFFER. PURCHASER
AND SELLER HEREBY AGREE THAT (i) AN AMOUNT EQUAL TO THE EARNEST MONEY DEPOSIT IS
A REASONABLE



--------------------------------------------------------------------------------



ESTIMATE OF THE TOTAL NET DETRIMENT SELLER WOULD SUFFER IN THE EVENT PURCHASER
DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY, AND (ii) SUCH
AMOUNT WILL BE PAID TO SELLER AND WILL BE THE FULL, AGREED AND LIQUIDATED
DAMAGES FOR PURCHASER’S DEFAULT AND FAILURE TO COMPLETE THE PURCHASE OF THE
PROPERTY, AND WILL BE SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN
EQUITY) FOR ANY DEFAULT OF PURCHASER RESULTING IN THE FAILURE OF CONSUMMATION OF
THE CLOSING, WHEREUPON THIS AGREEMENT WILL TERMINATE AND SELLER AND PURCHASER
WILL HAVE NO FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT WITH RESPECT TO THE
TERMINATION SURVIVING OBLIGATIONS. NOTWITHSTANDING THE FOREGOING, NOTHING
CONTAINED IN THIS SECTION 13.2 WILL LIMIT SELLER’S REMEDIES AT LAW, IN EQUITY OR
AS HEREIN PROVIDED IN THE EVENT OF A BREACH BY PURCHASER OF ANY OF THE CLOSING
SURVIVING OBLIGATIONS AFTER CLOSING OR THE TERMINATION SURVIVING OBLIGATIONS
AFTER TERMINATION.
Section 13.3.    Consequential and Punitive Damages. Seller and Purchaser waive
any right to sue the other for any consequential or punitive damages for matters
arising under this Agreement, including the right to obtain incidental, special,
exemplary or consequential damages in connection with any default of Purchaser
or Seller, or otherwise.
ARTICLE XIV    
NOTICES
Section 14.1.    Notices. All notices or other communications required or
permitted hereunder will be in writing, and will be given by (a) personal
delivery, or (b) professional expedited delivery service with proof of delivery,
or (c) electronic mail (received upon the sender’s receipt of an acknowledgement
of delivery from sender’s machine) sent to the intended addressee at the address
set forth below, or to such other address or to the attention of such other
person as the addressee will have designated by written notice sent in
accordance herewith and will be deemed to have been given either at the time of
personal delivery, or, in the case of expedited delivery service, as of the date
of first attempted delivery on a Business Day at the address or in the manner
provided herein, or, in the case of electronic mail transmission, upon receipt
as described above if on a Business Day and, if not on a Business Day, on the
next Business Day. Notices on behalf of either party may be given by the
attorneys representing such party. Unless changed in accordance with the
preceding sentence, the addresses for notices given pursuant to this Agreement
will be as follows:
To Purchaser:        Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts 02109
Attn: John M. Steiner
Phone: (617) 338-2902
E-mail: jsteiner@sandw.com
    
To Seller:        Hines REIT 2555 Grand LLC
c/o Hines Interests Limited Partnership
2800 Post Oak Blvd., Suite 4800



--------------------------------------------------------------------------------



Houston, Texas 77056
Attn: Sherri Schugart
Fax: (713) 966-2075
Email: sherri.schugart@hines.com


with copy to:        Hines REIT 2555 Grand LLC
c/o Hines Interests Limited Partnership
2800 Post Oak Blvd., Suite 4800
Houston, Texas 77056
Attn: Jason P. Maxwell, Esq.
Fax: (713) 966-2075
Email: jason.maxwell@hines.com


with copy to:        Baker Botts L.L.P.
2001 Ross Avenue, Suite 600
Dallas, Texas 75201
Attn:    Jonathan W. Dunlay
Email:    jon.dunlay@bakerbotts.com


ARTICLE XV    
ASSIGNMENT AND BINDING EFFECT
Section 15.1.    Assignment; Binding Effect. Prior to Closing, neither Purchaser
nor Seller has the right to assign this Agreement without the other’s prior
written consent, which shall be given or withheld in the other’s sole
discretion. Notwithstanding the foregoing, Purchaser and Seller may each assign
its rights under this Agreement to an Affiliate of such assigning party without
the consent of the non-assigning party, provided that any such assignment does
not relieve the assigning party of its obligations hereunder. This Agreement
will be binding upon and inure to the benefit of Seller and Purchaser and their
respective successors and permitted assigns, and no other party will be
conferred any rights by virtue of this Agreement or be entitled to enforce any
of the provisions hereof. Whenever a reference is made in this Agreement to
Seller or Purchaser, such reference will include the successors and permitted
assigns of such party under this Agreement.
ARTICLE XVI    
PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND COVENANTS
Section 16.1.    Survival of Representations, Warranties, Covenants and
Obligations.
(a)    Notwithstanding anything to the contrary contained in this Agreement, the
representations and warranties of Seller set forth in this Agreement and
Seller’s liability under any provision of this Agreement or any other agreement
executed in connection with this Agreement, including all Closing Documents,
will survive the Closing only for the Survival Period, subject only to such
longer periods of time, if any, provided in Section 10.4 or for so long as
Purchaser provides written notice to Seller of any claim prior to the expiration
of the Survival Period and any claim for which notice was timely delivered is
filed in any court prior to the expiration of the Survival Period



--------------------------------------------------------------------------------



and remains pending. Notwithstanding the immediately preceding sentence or any
other provision herein to the contrary, if Seller obtains an estoppel
certificate meeting the requirements of Section 7.2(a) hereof from a tenant
before or after Closing, then all representations and warranties made by Seller
that are covered in such estoppel certificate shall be null and void, and
Purchaser shall accept such estoppel certificate in its place. Purchaser will
not have any right to bring any action against Seller as a result of (i) any
untruth, inaccuracy or breach of such representations and warranties under this
Agreement or any Closing Documents, or (ii) the failure of Seller to perform its
obligations under this Agreement or any Closing Documents, unless and until the
aggregate amount of all liability and losses arising out of all such untruths,
inaccuracies, breaches and failures exceeds the Liability Floor; provided,
however, that, if Purchaser’s damages exceed the Liability Floor, the liability
of Seller shall include all damages up to and including such amount (i.e.
Purchaser shall be permitted to make claims beginning with “dollar one”). In
addition, in no event will Seller’s liability for all such untruths,
inaccuracies, breaches and/or failures under Section 8.1, any other provision of
this Agreement or any Closing Documents exceed the Liability Cap; provided,
however, the Liability Cap shall not apply to (i) Seller’s liability for
attorneys’ fees and costs in connection with such untruths, inaccuracies,
breaches and/or failures, (ii) Seller’s obligations under Section 10.4, and/or
(iii) Seller’s obligations under Section 11.1 and none of the foregoing shall be
included under the Liability Cap.
(b)    Seller shall have no liability with respect to any of Seller’s
representations, warranties, covenants and obligations herein if, prior to the
Closing, Purchaser has actual knowledge of any breach of a representation,
warranty, covenant or obligation of Seller, or Purchaser obtains actual
knowledge (from whatever source, including any tenant estoppel certificates, as
a result of Purchaser’s due diligence tests, investigations and inspections, or
written disclosure by Seller or Seller’s agents and employees) that directly
contradicts any of Seller’s representations, warranties, covenants or
obligations herein, and Purchaser nevertheless consummates the transaction
contemplated by this Agreement and Purchaser has the right not to proceed with
the Closing as a result thereof. Purchaser shall be deemed to have knowledge of
the contents of all documents (i) delivered or made available to Purchaser
and/or Purchaser’s Licensee Parties, (ii) contained in or referred to in any
tenant estoppel certificate, and (iii) referenced in the PTR or any update
thereto.
(c)    The Closing Surviving Obligations will survive Closing for the period
established by the applicable statute of limitations unless a specified period
is otherwise provided in this Agreement. All other representations, warranties,
covenants, obligations and agreements made or undertaken by Seller under this
Agreement, unless otherwise specifically provided herein, will not survive the
Closing Date but will be merged into the Closing Documents. The Termination
Surviving Obligations shall survive termination of this Agreement for the period
established by the applicable statute of limitations unless a specified period
is otherwise provided in this Agreement. The limitations on Seller’s liability
contained in this Article XVI are in addition to, and not a limitation of, any
limitation on liability provided elsewhere in this Agreement or by law.
ARTICLE XVII    
MISCELLANEOUS
Section 17.1.    Waivers. No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant



--------------------------------------------------------------------------------



or provision contained herein. No extension of time for performance of any
obligation or act will be deemed an extension of the time for performance of any
other obligation or act.
Section 17.2.    Recovery of Certain Fees. In the event a party hereto files any
action or suit against another party hereto by reason of any breach of any of
the covenants, agreements or provisions contained in this Agreement, then in
that event the prevailing party will be entitled to have and recover of and from
the other party all attorneys’ fees and costs resulting therefrom, which fees
and costs shall not be subject to or counted against, the limitations set forth
in Section 16.1 above. For purposes of this Agreement, the term “attorneys’
fees” or “attorneys’ fees and costs” shall mean all court costs and the fees and
expenses of counsel to the parties hereto, which may include printing,
photostatting, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals and other persons not admitted to the bar but
performing services under the supervision of an attorney, and the costs and fees
incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding. The provisions of this Section 17.2 shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.
Section 17.3.    Time of Essence. Seller and Purchaser hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof.
Section 17.4.    Construction. Headings at the beginning of each article and
Section are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement, including Exhibits A through M, are
attached and incorporated by this reference, and any capitalized term used in
any exhibit or schedule which is not defined in such exhibit or schedule will
have the meaning attributable to such term in the body of this Agreement. The
words “herein,” “hereof,” “hereinafter” and words and phrases of similar import
refer to this Agreement as a whole and not to any particular Section or Article.
In the event the date on which Purchaser or Seller is required to take any
action or give any notice under the terms of this Agreement is not a Business
Day, the action will be taken or notice given on the next succeeding Business
Day.
Section 17.5.    Counterparts. To facilitate execution of this Agreement, this
Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original, faxed or electronic mail (in .PDF or similar
file) signature for each party contemplated to sign this Agreement, will
constitute a complete and fully executed agreement. All such fully executed
original or electronic mail (in .PDF or similar file) counterparts will
collectively constitute a single agreement, and such signatures will be binding
upon the party sending the signature by such electronic means when sent.
Section 17.6.    Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to



--------------------------------------------------------------------------------



reflect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.
Section 17.7.    Entire Agreement. This Agreement is the final expression of,
and contains the entire agreement between, the parties with respect to the
subject matter hereof, and supersedes all prior understandings with respect
thereto. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein.
Section 17.8.    Governing Law. THIS AGREEMENT WILL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MISSOURI. THE PARTIES AGREE
THAT ANY ACTION IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED IN THE STATE OR FEDERAL COURTS IN KANSAS CITY, MISSOURI, AND THE
PARTIES HEREBY CONSENT AND AGREE TO THE JURISDICTION OF SUCH COURTS.
Section 17.9.    No Recording. The parties hereto agree that neither this
Agreement nor any affidavit concerning it will be recorded. The foregoing, shall
not preclude Purchaser from filing a lis pendens in conjunction with a suit for
specific performance under Section 13.1 of this Agreement.
Section 17.10.    Further Actions. The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.
Section 17.11.    No Other Inducements. The making, execution and delivery of
this Agreement by the parties hereto have been induced by no representations,
statements, warranties or agreements other than those expressly set forth
herein.
Section 17.12.    No Partnership. Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Seller and Purchaser with respect
to the Property to be conveyed as contemplated hereby.
Section 17.13.    Limitations on Benefits. It is the explicit intention of
Purchaser and Seller that no person or entity other than Purchaser and Seller
and their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser and Seller or their respective successors and assigns as permitted
hereunder. Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
(including, without limitation, Broker or any Tenant) a beneficiary of any term
or provision of this Agreement or any instrument or document delivered pursuant
hereto, and Purchaser and Seller expressly reject any such intent, construction
or interpretation of this Agreement.
Section 17.14.    Exculpation. In no event whatsoever shall recourse be had or
liability asserted against any of Seller’s or Purchaser’s partners, members,
shareholders, employees, agents, directors,



--------------------------------------------------------------------------------



officers or other owners of Seller or Purchaser or their respective constituent
members, partners, shareholders, employees, agents directors, officers or other
owners, Seller’s or Purchaser’s direct and indirect shareholders, partners,
members, beneficiaries and owners and their respective trustees, officers,
directors, employees, agents and security holders, assume no personal liability
for any obligations entered into on behalf of Seller or Purchaser under this
Agreement and the Closing Documents; provided the foregoing shall not limit
Purchaser’s rights, if any, to pursue recipients of distributions from Seller
that are prohibited by applicable law or otherwise render Seller insolvent.
Section 17.15.     Waiver of Jury Trial. THE PARTIES HERETO KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREE THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.
Section 17.16.     Financials. Seller shall provide Purchaser with reasonable
access to the books and records of Seller with respect to the Property for
purposes of preparing audited financial statements for the 2014 calendar year
(and the 2015 stub period), such financial statements to be prepared at
Purchaser’s sole cost and expense. Seller shall provide the Purchaser or its
accountants with such certifications and representations as to such books and
records as Purchaser or its accountants shall reasonably require in order to
enable Purchaser or its accountants to prepare such audited financial statements
in accordance with the requirements of Regulation S-X, Rule 3-14 of the U.S.
Securities and Exchange Commission. Purchaser shall be responsible for all
out-of-pocket costs or expenses reasonably incurred by Seller in connection with
the preparation of such certifications and representations.
Section 17.17.    Further Assurances. Purchaser and Seller shall, whenever and
as often as it shall be requested to do so, cause to be executed, acknowledged
or delivered any and all such further instruments and documents as may be
reasonably necessary or proper in order to carry out the intent and purpose of
this Agreement. Without limiting the foregoing, if Tenant requests that
Purchaser or Seller provide any documentation or other information in connection
with the assignment of the Tenant Lease, Purchaser and Seller shall promptly
provide such documentation or information.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement to be effective as of the date first above written.


PURCHASER:
GRAND BOULEVARD ACQUISITION LLC,
a Maryland limited liability company




By:    /s/ DAVID M. BLACKMAN            
Name:    David M. Blackman                
Title:    President                    


SELLER:
HINES REIT 2555 GRAND LLC,
a Delaware limited liability company







By:    /s/ SHERRI W. SCHUGART            

Name:    Sherri W. Schugart                

Title:     Manager                    







--------------------------------------------------------------------------------



JOINDER BY TITLE COMPANY


First American Title Insurance Company, referred to in this Agreement as the
“Title Company,” hereby acknowledges that it received this Agreement executed by
Seller and Purchaser on the ____ day of June, 2015, and accepts the obligations
of the Title Company as set forth herein. It will acknowledge to Purchaser and
Seller when it receives the Earnest Money Deposit. The Title Company hereby
agrees to hold and distribute the Earnest Money Deposit and interest thereon,
and Closing proceeds in accordance with the terms and provisions of this
Agreement. It further acknowledges that it hereby assumes all responsibilities
for information reporting required under Section 6045(e) of the Internal Revenue
Code.
FIRST AMERICAN TITLE INSURANCE COMPANY




By:                                 
Printed Name:                            
Title:                                 







--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION
AND
PROPERTY AGREEMENTS
LEGAL DESCRIPTION:
Tract I:
All that part of Lot 1, 2555 Grand Boulevard, a subdivision in Kansas City,
Jackson County, Missouri, being more particularly described as follows:
Commencing at the Southeast corner of said Lot 1; thence North 87°34’20” West,
along the South line of said Lot 1, a distance of 559.11 feet, to the most
southerly southwest corner of said Lot 1; thence North 2°41’40” East, along the
West line of said Lot 1, a distance of 50.10 feet, to the true point of
beginning of the tract of land to be herein described; thence South 87°35’39”
East, a distance of 171.67 feet; thence along a curve to the left having a
radius of 20.00 feet, a central angle of 90°04’24” and an arc length of 31.44
feet; thence North 02°19’57” East, a distance of 280.72 feet, to a point on the
easterly prolongation of the most southerly North line of said Lot 1; thence
North 87°17’19” West, along said easterly prolongation and said North line, a
distance of 259.92 feet, to the East right-of-way line of Grand Boulevard as now
established; thence South 23°54’17” West, along said East right-of-way line, a
distance of 33.37 feet; thence continuing along said East right-of-way line,
along a curve to the left having a radius of 398.00 feet, a central angle of
21°26’35” and an arc length of 148.95 feet; thence South 02°27’42” West,
continuing along said East right-of-way line, a distance of 93.55 feet; thence
South 42°17’29” East, continuing along said East right-of-way line, a distance
of 6.31 feet; thence South 87°18’20” East, continuing along said East
right-of-way line, a distance of 104.32 feet; thence South 02°41’40” West,
continuing along said easterly right-of-way line, a distance of 27.05 feet, to
the point of beginning, containing 85,033 square feet or 1.952 acres, more or
less.
Tract II:
An easement for ingress and egress, and parking including the 2555 Owner’s
Access Easement, Parking Easement, Utility Lines Easements, for the use of the
Private Streets, Parking Structure Property, Parking Structure and the Tunnel,
as established by the Agreement for Restrictions, Easements and Maintenance of
Amenities and Common Areas, dated February 29, 2008, by and between Crown Center
Redevelopment Corporation, a Missouri corporation, and Hines REIT 2555 Grand
LLC, a Delaware limited liability company, recorded March 3, 2008, as Instrument
No. 2008E0023002, over, among other property, the following:
All that part of Lot 1, 2555 Grand Boulevard, a subdivision in Kansas City,
Jackson County, Missouri, being more particularly described as follows:
Beginning at the Southeast Corner of said Lot 1; thence North 87°34’20” West,
along the South line of said Lot 1, a distance of 559.11 feet, to the most
southerly southwest corner of said Lot 1; thence North 02°41’40” East, along the
West line of said Lot 1, a distance of 50.10 feet; thence South 87°35’39” East,
a distance of 171.67 feet; thence along a curve to the left having a radius of
20.00 feet, a central angle of 90°04’24” and an arc length of 31.44 feet; thence
North 02°19’57” East, a distance of 280.72 feet, to a point on the easterly
prolongation of the most southerly North line of said Lot 1; thence North
87°17’19” West, along said easterly prolongation, a distance of 14.24 feet, to
the most northerly southeast corner of said Lot 1; thence North 02°27’13” East,
along the West line of said Lot 1, a distance of 122.10 feet, to the northwest
corner of said Lot 1; thence South 87°34’20” East, along the North line of said
Lot 1, a distance of 381.87 feet, to the northeast corner of said Lot 1; thence
South 02°25’40” West, along the East line of said Lot 1, a distance of 473.09
feet, to the point of beginning.

EXHIBIT A-1

--------------------------------------------------------------------------------



PROPERTY AGREEMENTS:
1.
Agreement for Restrictions, Easements and Maintenance of Amenities and Common
Areas, dated February 29, 2008, executed by Seller and Crown Center
Redevelopment Corporation (“CCRC”), and recorded in the Official Records as
Instrument No. 2008E0023002.

2.
Chilled Water Supply Contract, dated February 29, 2008, executed by Seller and
CCRC, as evidenced by Memorandum of Chilled Water Supply Contract, dated
February 29, 2008, executed by CCRC and Seller, and recorded in the Official
Records as Instrument No. 2008E0023003, and Memorandum of Chilled Water Supply
Contract, dated February 29, 2008, executed by CCRC and Seller, and recorded in
the Official Records as Instrument No. 2008E0023004.

3.
Garage Operating Agreement, dated November 18, 2008, executed by CCRC and
Seller.






EXHIBIT A-2

--------------------------------------------------------------------------------



EXHIBIT B
EXCLUDED PERSONAL PROPERTY
Reserved Company Assets
Wall Drawing #1118 by Sol LeWitt







EXHIBIT B-1

--------------------------------------------------------------------------------



EXHIBIT C
SERVICE CONTRACTS


FUNCTION


SUBCONTRACTOR NAME


CONTRACT TERM
Elevator / Escalator Maintenance


ThyssenKrupp Elevator


09/01/11-08/31/16


Janitorial Services


Woodley Building Maintenance


07/01/14-06/30/16


Metal Refinishing


Mid-America Metals


01/01/15-12/31/17
Parking Garage Operating Agreement
Crown Center Redevelopment Corporation
Co-terminous with tenant (SHB)


Security Services


G4S Security


09/01/14-08/31/17


Window Cleaning - Interior


MTB Services


01/01/15-12/31/17


Window Cleaning - Exterior


MTB Services


01/01/15-12/31/17


Window Washing Rig Maintenance


Applied Technical Services, Inc.


Annual
Building Automation System Maintenance


Siemens Building Technologies


05/01/14-04/30/17
Copier & Fax Machine Maintenance Agreement


Techni-Serve


None


Water Treatment Services


Nalco Company


07/01/2014-06/30/2017


Fire Alarm & Life Safety


Siemens Building Technologies


05/01/2015-04/30/2016


Generator Maintenance


Central Power


06/01/2014-05/31/2017


Landscaping - Exterior


Signature Landscape


1/01/2015-12/31/2017


Landscaping - Interior


Bill’s Tropical - Exterior


1/01/2015-12/31/2017


Pest Control


Terminix


01/01/13-12/31/15


Uniforms


Cintas


03/01/14-02/28/17
Security System Maintenance
- Ccure


Siemens Building Technologies


03/01/14-02/28/17
Waste Management / Recycling


Deffenbaugh Industries


11/01/13-10/31/16




EXHIBIT C-1

--------------------------------------------------------------------------------



EXHIBIT D
TENANT ESTOPPEL CERTIFICATE
From:    Shook, Hardy & Bacon L.L.P.
To:
Grand Boulevard Acquisition LLC and its successors and assigns (“Purchaser”),
and Hines REIT 2555 Grand LLC (“Landlord”)

Lease:        Lease dated August 4, 2000 between Crown Center Redevelopment
Corporation and Tenant, covering the Premises (as defined below), as modified,
altered or amended (as further described in Paragraph 1 below) (the “Lease”).
All capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Lease.
Premises:    Floors 2 through 24, consisting of a total of 595,607 rentable
square feet (as set forth in the Lease) (the “Premises”), located in the
building known as 2555 Grand, having an address of 2555 Grand Boulevard, Kansas
City, Missouri, 64108 (the “Building”).
Tenant hereby certifies to Landlord, Purchaser, and its assigns (including any
parties providing financing to Purchaser with respect to the property in which
the Premises is located (the “Property”), together with its successors and
assigns (“Lender”)), as follows:
1.    Tenant is the current Tenant under the Lease. The Lease is a valid lease
and is in full force and effect and is the only lease, agreement or
understanding between Landlord and Tenant affecting the Premises and any rights
to parking. Attached hereto as Exhibit A is a true, correct, and complete copy
of the Lease and all amendments thereto, and the Lease has not been further
modified, altered, amended, supplemented, extended or assigned.
2.    The term of the Lease commenced on February 1, 2004, and will expire on
February 29, 2034. Tenant has _____ renewal options of _____ years each.
3.    The base rental under the Lease for the current lease year is $_____ per
month. Tenant is also responsible to pay, as additional rental, its pro rata
share, which is 100%, of operating expenses for the Property (subject to caps on
certain annual operating expense increases as specified in the Lease). Tenant
has fully paid all base rental, additional rental, and other sums due and
payable under the Lease through the date of this Certificate.
4.    Tenant currently leases the following Parking Permits at the following
monthly rates:
________ unreserved covered spaces at $______ per space per month
________ reserved covered spaces at $______ per space per month
________ roof top spaces at $______ per space per month
5.    As of the date of this Certificate, (i) to Tenant’s knowledge, Landlord is
not in default under any of the terms, conditions or covenants of the Lease to
be performed or complied with by Landlord, and no event has occurred and no
circumstance exists which, with the passage of time or the giving

EXHIBIT D-1

--------------------------------------------------------------------------------



of notice by Tenant, or both, would constitute such a default, and (ii) Tenant
is not in default under any of the terms, conditions or covenants of the Lease
to be performed or complied with by Tenant, and no event has occurred and no
circumstance exists which, with the passage of time or the giving of notice by
Landlord, or both, would constitute such a default.
6.    As of the date of this Certificate, to Tenant’s knowledge, Tenant has no
existing defenses, offsets or credits against the payment of rent and other sums
due or to become due under the Lease or against the performance of any other of
Tenant’s obligations under the Lease.
7.    Except as set forth in the Lease, Tenant is not entitled to any
concession, rebate, allowance, or free rent for any period after this
Certificate.
8.    Tenant has accepted and is presently occupying the Premises, all
allowances and contributions (if any) payable by Landlord for Tenant’s
improvements (or for any other purpose) have been paid, and, to Tenant’s
knowledge, the Premises have been completed in accordance with the terms of the
Lease.
9.    Tenant has no option or right of first refusal or offer to purchase the
Premises, any other portion of the Building or any interest therein. Tenant has
no right to lease any additional space in the Building. Tenant has no right to
terminate the Lease prior to the expiration of the term of the Lease and Tenant
has no contraction rights or options, except to the extent provided in the
Lease.
10.    Landlord is not holding a security deposit or other form of security with
respect to the Lease.
11.    Tenant has not entered into any sublease, assignment or other agreement
transferring any of its interest in the Lease or the Premises, except as
follows: ____________________________.
12.    Tenant’s current use of the Premises (which use is expressly permitted by
the terms of the Lease) is general office. Tenant also uses a portion of the
Premises for “Incidental Uses” (as defined in the Lease”) in accordance with
Article 3 of the Lease.
13.    Tenant agrees that it has not paid any rent under the Lease more than
thirty (30) days in advance.
14.    There are no actions, whether voluntary or otherwise, pending or
threatened against Tenant (or any guarantor of Tenant’s obligations pursuant to
the Lease) under the bankruptcy or insolvency laws of the United States or any
state thereof, and there are no attachments, executions, assignments for the
benefit of creditors, or voluntary or involuntary proceedings under the U.S.
Bankruptcy Code or any other debtor relief laws pending or threatened against
Tenant.
15.    The correct name and mailing address of Tenant for notice purposes under
the Lease is as follows:
Shook, Hardy & Bacon L.L.P.
2555 Grand Blvd.
Kansas City, Missouri 64108-2613
Attn: Chief Operating Officer

EXHIBIT D-2

--------------------------------------------------------------------------------



16.    Tenant has not used, stored, disposed of or transported at, in, to or
from the Premises or any other portion of the Building any substance classified,
listed or regulated as hazardous or toxic under any applicable federal, state or
local laws, orders, rules or regulations (other than minor quantities of such
substances which are used in the course of ordinary office operations and in
compliance with all applicable laws).
17.    Tenant understands that this Certificate is required in connection with
Purchaser’s acquisition of the Property, and Tenant agrees that Landlord,
Purchaser and Lender, together with their successors and assigns will, and will
be entitled to, rely on the truth of this Certificate.
18.    The party executing this document on behalf of Tenant represents that
he/she has been authorized to do so on behalf of Tenant.



EXHIBIT D-3

--------------------------------------------------------------------------------



EXECUTED on this _____ day of ____________, 2015.


“TENANT”
SHOOK, HARDY & BACON L.L.P.,
a Missouri limited liability partnership






By:                         
Name:                         
Title:                         







EXHIBIT D-4

--------------------------------------------------------------------------------



EXHIBIT E
DELETED







EXHIBIT E-1

--------------------------------------------------------------------------------



EXHIBIT F
LAWSUITS


NONE







EXHIBIT F-1

--------------------------------------------------------------------------------



EXHIBIT G
LIST OF TENANT LEASE DOCUMENTS
1.
Office Lease, dated August 4, 2000, executed by Shook, Hardy & Bacon L.L.P.
(“Shook”), as Lessee and Crown Center Redevelopment Corporation (“CCRC”), as
Lessor.

2.
Amendment, dated October 30, 2000, executed by Shook and CCRC.

3.
Second Amendment, dated December 10, 2000, executed by Shook and CCRC.

4.
Third Amendment, dated September 24, 2002, executed by Shook and CCRC.

5.
Fourth Amendment, dated January 23, 2003, executed by Shook and CCRC.

6.
Fifth Amendment, dated February 29, 2008, executed by Shook and CCRC.

7.
Sixth Amendment, dated January 29, 2014, executed by Shook and Seller.

8.
Seventh Amendment, dated March 27, 2014, executed by Shook and Seller.

9.
Eighth Amendment, dated December 31, 2014, executed by Shook and Seller.

LIST OF BREAKTIME LEASE DOCUMENTS
1.
Office Lease, dated September 18, 2003, executed by Ki Tae Yu and In Soon Yu
(“Yu”), as Lessee and CCRC, as Lessor.

2.    First Amendment to Lease, dated November 21, 2008, executed by Yu and
Seller.
3.    Second Amendment to Lease, dated November 25, 2013, executed by Yu and
Seller.





EXHIBIT G-1

--------------------------------------------------------------------------------



EXHIBIT H
LEASING COSTS
None.







EXHIBIT H-1

--------------------------------------------------------------------------------



EXHIBIT I
GENERAL CONVEYANCE, BILL OF SALE,
ASSIGNMENT AND ASSUMPTION
Hines REIT 2555 Grand LLC, Delaware limited liability company (“Seller”), for
and in consideration of the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration to Seller paid by ____________________, a
___________________ (“Purchaser”), the receipt of which is hereby acknowledged,
hereby sells, transfers, conveys and assigns to Purchaser all of Seller’s right,
title and interest in the following described property:
(a)    all equipment, appliances, tools, supplies, machinery, artwork,
furnishings and other tangible personal property attached to, appurtenant to,
located in the improvements (the “Improvements”) located on the real property
described on Exhibit A attached hereto (the “Real Property”) and used
exclusively in connection with the ownership or operation of the Improvements
(the “Personal Property”), specifically excluding (i) items of personal property
owned by tenants (each a “Tenant”) of the Improvements, (ii) any items of
personal property owned by third parties and leased to Seller, (iii) any items
of personal property owned or leased by Seller’s property manager or any
contractor of Seller, (iv) any equipment or fixtures owned by the parties (other
than Seller) to the Property Agreements, as defined in the Purchase Agreement,
(v) the personal property listed in Exhibit  B attached hereto, and (vi) the
“Wall Drawing #1118” by Sol LeWitt located in the lobby of the Improvements;
(b)    all service agreements, maintenance contracts, construction contracts,
equipment leasing agreements, warranties, guaranties, bonds and other contracts
for the provision of labor, services, materials or supplies relating solely to
the Real Property, the Improvements or the Personal Property as listed on
Exhibit C attached hereto, and together with all renewals, supplements, and
modifications thereof (the “Service Contracts”);
(c)    as lessor, under the written lease and all amendments, modifications and
supplements thereto (“Tenant Leases”) with the tenants set forth on Exhibit D
attached hereto;
(d)    all licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements issued, approved or granted in connection with
the Real Property and the Improvements, together with all renewals and
modifications thereof, to the extent assignable without the necessity of consent
or assignable only with consent and such consent has been obtained (the
“Licenses and Permits”); and
(e)    all assignable trade names, trademarks, logos, service marks and other
intellectual property (in each case, if any) owned by Seller and utilized by
Seller solely in connection with the ownership, leasing or operation of the Real
Property and Improvements (other than the names or variations thereof of Seller,
its affiliates, the property manager and tenants), to the extent assignable
without the necessity of consent or assignable only with consent and such
consent has been obtained (the “Intangible Personal Property”).
The Personal Property, Service Contracts, Tenant Leases, Licenses and Permits,
and Intangible Personal Property are hereinafter collectively referred to as the
“Property.”

EXHIBIT I-1

--------------------------------------------------------------------------------



Seller has executed this General Conveyance, Bill of Sale, Assignment and
Assumption (this “General Conveyance”) and SOLD, TRANSFERRED, CONVEYED and
ASSIGNED the Property and Purchaser has accepted this General Conveyance and
purchased the Property AS IS AND WHEREVER LOCATED, WITH ALL FAULTS AND WITHOUT
ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, EXPRESS, IMPLIED, OR
STATUTORY, EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT OF SALE AND PURCHASE
BETWEEN SELLER AND ______________ DATED _____________, 2015, REGARDING THE
PROPERTY (the “Purchase Agreement”) AND THE WARRANTIES SET FORTH HEREIN, IT
BEING THE INTENTION OF SELLER AND PURCHASER TO EXPRESSLY NEGATE AND EXCLUDE ALL
WARRANTIES WHATSOEVER, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, ANY RIGHTS OF
PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, ANY
CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN WITH
RESPECT TO THE PROPERTY, WARRANTIES CREATED BY AFFIRMATION OF FACT OR PROMISE
AND ANY OTHER WARRANTIES CONTAINED IN OR CREATED BY THE UNIFORM COMMERCIAL CODE
AS NOW OR HEREAFTER IN EFFECT IN THE STATE IN WHICH THE REAL PROPERTY IS
LOCATED, OR CONTAINED IN OR CREATED BY ANY OTHER LAW. SELLER’S LIABILITY
HEREUNDER IS LIMITED AS PROVIDED IN THE PURCHASE AGREEMENT.
Purchaser accepts the foregoing bargain, sale, transfer, conveyance and
assignment and assumes and agrees to be bound by and to perform and observe (i)
all of the obligations and covenants of Seller under the Service Contracts,
Licenses and Permits, Tenant Leases, and Intangible Personal Property assigned
to Purchaser, which are to be performed or observed on or subsequent to the date
hereof and (ii) all leasing commissions, brokerage commissions, tenant
improvement allowances, legal fees and other expenditures incurred in connection
with the lease of space in the Real Property and Improvements for which
Purchaser is responsible under the Purchase Agreement.
Seller shall indemnify, defend and hold harmless Purchaser from and against any
and all claims, demands, liabilities, losses, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
arising from Seller’s failure to perform its obligations under the Service
Contracts and Tenant Leases to the extent related to periods prior to the date
hereof; provided in no event shall the foregoing indemnity apply to matters
affecting the condition of the Property that Purchaser has expressly waived or
agreed to accept “as-is” under the Purchase Agreement.


Purchaser shall indemnify, defend and hold harmless Seller from and against any
and all claims, demands, liabilities, losses, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
arising from Purchaser’s failure to perform its obligations under the Service
Contracts and Tenant Leases to the extent related to periods from and after the
date hereof.


To facilitate execution of this General Conveyance, this General Conveyance may
be executed in multiple counterparts, each of which, when assembled to include
an original signature for each party contemplated to sign this General
Conveyance, will constitute a complete and fully executed original. All such
fully executed original counterparts will collectively constitute a single
agreement.

EXHIBIT I-2

--------------------------------------------------------------------------------



Notwithstanding the foregoing, Seller’s liability hereunder is limited as
provided in the Purchase Agreement.

EXHIBIT I-3

--------------------------------------------------------------------------------



EXECUTED as of the ______ day of _______________, 2015.


SELLER:
HINES REIT 2555 GRAND LLC,
a Delaware limited liability company




 


By:                         

Name:                     

Title:                         


PURCHASER:
,

a                         


By:                        

Name:                        

Title:                        



EXHIBIT I-4

--------------------------------------------------------------------------------




EXHIBIT J
SPECIAL WARRANTY DEED
[Attached]






--------------------------------------------------------------------------------







































--------------------------------------------------------------------------------

(Space above reserved for Recorder of Deeds certification)




Title of Document:     Missouri Special Warranty Deed
Date of Document:     ____________, 2015
Grantor(s):
______________________, a _____________________



Grantee(s):     _________________, a _______________________


Grantee(s) Mailing Address: _______________________
Legal Description: See Exhibit A attached hereto.










Reference Book and Pages (s): N/A



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




(If there is not sufficient space on this page for the information required,
state the page reference where it is contained within the document.)






--------------------------------------------------------------------------------




MISSOURI SPECIAL WARRANTY DEED




THIS INDENTURE, made as of ___________, 2015, is between
________________________, a ______________________ (“Grantor”), and
_____________________, a ______________________, with a mailing address of
_________________________________ (“Grantee”).


WITNESSETH, that Grantor, for and in consideration of Ten Dollars ($10.00) and
other valuable consideration, the receipt of which is hereby acknowledged, does
by these presents SELL, CONVEY and GRANT unto Grantee and its heirs and assigns,
the parcel of land lying, being and situated in _____________ County, Missouri,
more particularly described on Exhibit A attached hereto, together with all
buildings and other improvements located thereon (collectively, the “Premises”),


SUBJECT TO (a) all matters which would be disclosed by a current, accurate
survey and inspection of the Premises, (b) building codes, set back
restrictions, zoning regulation and ordinances, and other governmental
regulations on the use of the Premises, (c) the lien of taxes and assessments
not yet due and payable, (d) the rights of the public in and to parts thereof in
streets, roads or alleys, and (e) all easements, encumbrances and matters of
record listed on Exhibit B attached hereto.


TO HAVE AND TO HOLD the Premises, with all and singular the rights, privileges,
appurtenances, and immunities belonging thereto or in anyway appertaining unto
Grantee and its heirs and assigns forever. Grantor, for Grantor and Grantor’s
successors, hereby covenants that: Grantor is lawfully seized of an indefeasible
estate in fee of the premises herein conveyed; Grantor has good right to convey
the same; the Premises are free and clear of any encumbrances done or suffered
by Grantor, except as may be described above; and Grantor will Warrant and
Defend the title to the Premises unto Grantee and its heirs and assigns forever,
against the lawful claims and demands of all persons claiming any right,
interest or title through Grantor, except as may be described above, but against
no other claims.


[Remainder of page intentionally left blank.]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has set its hand on the date first written above.
________________________________________,
a ____________________________


By:    
Name:    
Title:    










STATE OF _______________)
) SS.
COUNTY OF _______________)


I, _________________________________, a Notary Public in and for said County in
the State aforesaid, DO HEREBY CERTIFY THAT ____________________, the
______________ of_____________________, a ______________________, personally
known to me to be the same person whose name is subscribed to the foregoing
instrument as such ____________________ of said ____________, appeared before me
this day in person and acknowledged that he signed and delivered the said
instrument as his own free and voluntary act, and as the free and voluntary act
of said _______________ for the uses and purposes therein set forth.


Given under my hand and notarial seal this ___ day of ___________, 2015.


My Commission Expires:        
Notary Public






When Recorded Return to:
______________________________
______________________________
______________________________
______________________________
______________________________

EXHIBIT J-1



--------------------------------------------------------------------------------




EXHIBIT A


Description of the Premises

EXHIBIT J-2



--------------------------------------------------------------------------------






EXHIBIT B


Permitted Exceptions













EXHIBIT J-3



--------------------------------------------------------------------------------




EXHIBIT K


NON-FOREIGN ENTITY CERTIFICATION


Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by HINES REIT 2555 GRAND LLC, a Delaware limited
liability company (the “Transferor”), the undersigned hereby certifies the
following on behalf of the Transferor:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Internal Revenue Code
and Income Tax Regulations);
2.    Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii);
3.    Transferor’s U.S. employer identification number is _______________; and
4.    Transferor’s office address is
c/o Hines Interests Limited Partnership
                    
Houston, Texas __________


Transferor understands that this certification may be disclosed to the Internal
Revenue Service and that any false statement made within this certification
could be punished by fine, imprisonment, or both.


Under penalties of perjury the undersigned declares that he has examined this
certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the Transferor.



EXHIBIT K-1

--------------------------------------------------------------------------------




TRANSFEROR:


HINES REIT 2555 GRAND LLC,
a Delaware limited liability company




By:                     

Name:                     

Title:                         











EXHIBIT K-2

--------------------------------------------------------------------------------




EXHIBIT L
ASSIGNMENT AND ASSUMPTION OF PROPERTY AGREEMENTS
HINES REIT 2555 GRAND LLC, a Delaware limited liability company (“Seller”), for
and in consideration of the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration to Seller paid by __________________, a
_______________ (“Purchaser”), the receipt of which is hereby acknowledged,
hereby assigns to Purchaser all of Seller’s right, title and interest, as
lessee, under the agreements described on Exhibit A attached hereto and made a
part hereof for all purposes (the “Property Agreements”).
Purchaser accepts the foregoing assignment and assumes and agrees to be bound by
and to perform and observe all of the obligations and covenants of Seller under
the Property Agreements first accruing from and after the date hereof.


Seller shall indemnify, defend and hold harmless Purchaser from and against any
and all claims, demands, liabilities, losses, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
arising from Seller’s failure to perform its obligations under the Property
Agreements to the extent related to periods prior to the date hereof; provided
in no event shall the foregoing indemnity apply to matters affecting the
condition of the Property that Purchaser has expressly waived or agreed to
accept “as-is” under the Purchase Agreement (defined below).


Purchaser shall indemnify, defend and hold harmless Seller from and against any
and all claims, demands, liabilities, losses, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
arising from Purchaser’s failure to perform its obligations under the Property
Agreements to the extent related to periods from and after the date hereof.


To facilitate execution of this assignment, this assignment may be executed in
multiple counterparts, each of which, when assembled to include an original
signature for each party contemplated to sign this assignment, will constitute a
complete and fully executed original. All such fully executed original
counterparts will collectively constitute a single agreement.
Notwithstanding the foregoing, Seller’s liability hereunder is limited as
provided in the Agreement of Sale and Purchase between Seller and Grand
Boulevard Acquisition LLC dated June __, 2015 (the “Purchase Agreement”).
[Signatures on following page.]


EXHIBIT L-1

--------------------------------------------------------------------------------




EXECUTED as of the ______ day of _______________, 2015.
SELLER:


HINES REIT 2555 GRAND LLC,
a Delaware limited liability company


 


By:                         

Name:                     

Title:                         
PURCHASER:


    




 

By:         
Name:            
Title:            






[ADD ACKNOWLEDGEMENTS]





EXHIBIT L-2

--------------------------------------------------------------------------------




EXHIBIT M
FORM OF OWNER’S AFFIDAVIT


OWNER’S CERTIFICATE
File No.:             
Hines REIT 2555 Grand LLC, a Delaware limited liability company (the “Owner”)
hereby certifies as follows, all to its actual knowledge as of the date of its
execution of this Certificate as set forth below:
1)
That no improvements have been erected upon the property described in Commitment
No. ______________ and legally described on Exhibit A attached hereto, within
twelve months next preceding the date hereof, and no alterations or repairs have
been made to any heretofore existing improvements on said real estate within
said twelve month period by or for them for which all bills for labor and
material have not been paid in full.

2)
That there are no unrecorded tenancies, leases or other occupancies on the
property other than those set forth below and that no referenced occupancy
agreements contain options to purchase or rights of first refusal except as
noted below:

Lease dated August 4, 2000, by and between Owner, as landlord, and Shook, Hardy
& Bacon L.L.P., as tenant, as amended
Lease dated September 8, 2003, by and between Owner, as landlord, and Ki Tae Yu
and In Soon Yu, as tenants.
3)
That there are no unrecorded easements or claims of easement affecting the
property; no encroachments affecting a setback or boundary line on the property
except as shown on the survey prepared in connection with this transaction; and,
no contracts, options or rights to purchase the property other than in the
transaction for which this Certificate is given.

4)
That there are no unrecorded judgments, liens or mortgages against Owner’s
interest in the property and that no defects, liens, encumbrances or adverse
claims on title to the property have been created by Owner or otherwise come to
the attention of Owner subsequent to the effective date of the aforesaid title
commitment, other than as may be shown on the title commitment.

5)
That no proceeding in bankruptcy has ever been instituted by or against the
Owner (and if a partnership, against the general partner(s) thereof), nor has
the Owner ever made an assignment for the benefit of creditors.

6)
That there is no action or proceeding relating to the property in any State or
Federal Court in the United States nor any State or Federal Judgment or any
Federal Lien of any kind or nature whatever which now constitutes a lien or
charge upon the property.


EXHIBIT M-1

--------------------------------------------------------------------------------




7)
That there are no special tax assessments against the property other than set
forth in the aforesaid commitment, and that the undersigned is not aware of any
pending or recent public improvements which would give rise to any such
assessment.

This Certificate is given to induce First American Title Insurance Company to
issue its policies of title insurance including endorsements knowing full well
that it will be relying upon the accuracy of the same.
HINES REIT 2555 GRAND LLC,
a Delaware limited liability company




By:                             
Name:                             
Title:                             





EXHIBIT M-2